  

JS 44 (Rev. 06/17)

The JS 44 civil cover sheet and the information contained herein neither replace aor su;
provided by local rules of court. This form, approved by the Judicial Conference of the

CIVIL COVER SHEET

plement the filing and service of pleadings or other papers as required by law, except as

Age 2:19-cv-02649-PD Document1 Filed on
é M
i

A

,, Pa 1 of a:
Wy tT

amet

“—_

nited States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SH INSTRUCTIONS ON NENT PAGE OF THIS FORM)

bith, REAINTFES
5274 W., Jefferson Street

Philadeiphia, PA 19131
(b) County of Residence of First Listed Plaintéff
(EXCEPT IN US. PLAINTIFF CASES}

{c) Attomeys (Firm Name, Address, and Telephone Number}
Troy H, Wilson, Esquire, LLC

Troy H. Wilson, Esquire
215 S. Broad Street, 2nd peor, Phadtphia, PA 19107

Philadelphia

Ci Ke FENDA. Police Officer Reginald Graham Badge#6214,
Police Officer Barry Clahar Badge#9428 & John Does 1-6 Police
Officers, Badge#'s unknown, individually & their capacity as Philadelp
County of Residence of First Listed Defendant _ Philadelphia
GNIS. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE;

Atiormeys (if Known)

 

 

II. BASIS OF JURIS ICTION 4 face an "NX" in Que Hox Onty)

A3  Féderal Question
(US. Government Not a Party)

O 1 US. Government

Plaintiff

 

2 US. Govenurcnt
Defendant

O 4 Diversity
(fnclicate Citizenship of Parties tn ient Hi)

Warantnene sn *

 

IV. NATURE OF SUIT (Place an “X" in One Box Only)

 

       

 

 

IH. CIFIZENSHIP OF PRINCIPAL PARTIES (Piace an "¥" i One Box for Plaintiff

(For Diversity Cases Onif) and One Bax for Defendant)

 
   

    
    
 

PTF DEF PTF DEF
Citizen of This State ml Incorporated or Princepal Place o4 m4
of Business fs This State
Citizen of Another State O02 £1 2 Incorporated ad Principal Place O35 a5
of Business In Another State
Citizen or Subject of a pdeeoh 3 Foreign Nation o6 o86

Foreign Country

 

sult Code De: tions.

Click here for: Nature of :
SOTHER STATUTES #0)

    
 

 

 

 

 

 

 

 

 

E22 OONIRAGL pe ORTS TL FORTRITURE/ PENALTY |. BANKRUPTCY
O 119 Insurance PERSONAL INJURY PERSONAL INJURY = [1 625 Drag Related Seizure O 422 Appeal 28 USC 158 375 False Claims Act
(4 120 Marine 0 310 Airplane C1 365 Personal Injury - of Property 21 USC 881 10 423 Withdrawal J 376 Qui Tam (31 USC
C1 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
OF 140 Negotiable Instrument Liability 0 367 Health Care/ 6 400 State Reapportionment
OF 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical EE PROPERTY: RIGHTS “FO 410 Antitrust
& Enforcement of Judgment Slander Personal Tajury O 820 Copyrights (] 430 Banks and Banking
O 151 Medicare Act OF 330 Federai Employers’ Product Liability 0 830 Patent ) 450 Commerce
(1 152 Recovery of Defaulted Liability CO 368 Asbestos Personal C7 835 Patent - Abbreviated 0 460 Deportation
Student Loans £) 340 Marine Injury Product New Drag Application §€] 470 Racketeer Influenced and
(Excludes Veterans} (345 Marine Product Liability CO 840 Trademark Corrupt Organizations
0 £53 Recovery of Overpayment Liabibiey PERSONAL PROPERTY [222 GABOR! eco | SOCIAL SECURELY 0) 480 Consumer Credit
of Veteran's Benefits 19,450 Motor Vehicle O 370 Other Fraud CO) 7£6 Fair Labor Standards OG 861 HEA (1395ff) C] 490 Cable/Sai TV
0 £60 Stockholders’ Suits 355 Mojor Vehicle O 37] Truth in Lending Act O 862 Black Leng (923) O 856 Securities/Commodities!
CO '90 Other Contract Pradluct Liability 380 Other Personal 0 720 Labor/Management CO 863 DIWC/DEWW (405(2}} Exchange
OF 195 Contract Product Liability 44 360 Other Personal Property Damage Relations 864 SSID Title XVI 0 896 Other Statuton Actions
0 196 Franchise Injury (9 385 Property Damage 0 740 Railway Labor Act O 865 RS1(405¢p)) O 89] Agricultural Acts

1 362 Pefsonal Injury -
Medical Malpractice
eee CVWIERRIGH FS 225)

Product Liabifity

 

not REAL PROPERTY
F 210 Land Condenination

0) 220 Foreclasure

0 230 Rent Lease & Ejectment |
0 240 Torts to Land

O 245 Tort Product Liability

© 290 All Other Real Property

 

 

 

Habeas Corpus:
0 463 Alien Detainee
C1 560 Motions to Vacate
Sentence
4 530 General
(4 535 Death Penalty
Other:

 
   

0 13 Housing/

Accommodations

445 Amer. w/Disabilities -
Employment

 

 

PRISONER PEFITIONS =

 

O 462 Naturalization Application

 

O 893 Enviromental Matters
0 895 Freedom of Information

0 751 Family and Medical
Leave Act

 

 

(J 790 Other Labor Litigation = SREDERAL TAX:SUFTS | Act
1 79] Employee Retirement f) 870 Faxes (U.S. Plainiff 0 896 Arbitration
Income Security Act or Defendattt} 899 Administrative Procedure
{7 871 IRS—Third Parhy Act/Review or Appeal of
26 USC 7609 Agency Besision

G 950 Constitutionality of

EMIMAGRA TION, State Statutes

   

 

 

 

 

 

“ 0 446 Amer, w/Disabilities - | 540 Mandamus & Other |( 465 Other feunigration
Other 0 550 Civil Rights Actions
G 448 Education 1 555 Prison Condition
0 $560 Civil Detainee -

Conditions of

Confinentent ;
¥V. ORIGIN (lace ant “N" i One Box Only) / pence ee 7
Mi Orgi al O2 Removed from O 3° Remanded fom 0) 4-Réjnstated or (] 5 Transferred from OO 6 Multidistrite... 8 Multidistrict

Procgeding State Court Appellate Court Reopened Another District Litigation - =, Litigation -
a (specify) Transfer Direct File
U7 Cite the U.S. Civil Statute under sich you are filing (De sef cite jurivdietional statutes untess diversity):
42 U.S.C. § 1983

 

Brief description of causes

VI..CAUSE OF ACTION
* Civil Rights Actic

 

s. The City of Philadelphia

ON 18 27 y

 

VII. REQUESTED IN

 

 

 

 

[| CHECK IF ys A CLASS ACTION DEMAND $ CHECK YES only if demanded in onl faint:
COMPLAINT: UNDER RUL# 23, F.R.CvP, JURY DEMAND: __§& Yes Np
VIII. RELATED CASE(S) i
IF ANY Seeinsirutions Ge Paul S. Diamond, Mag Timothy R.Rice DOCKETNUMBER 2:18-cv-03321
DATE IGNATURE OF ATTORNEY OF RECORD i
© [7/r" ROH Waa SS
FOR OFFICE USE ONLY ee

RECEIPT # AMOUNT APPLYING IFP

et ntnannmnnnesl EMG

MAG. JUDGE
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 2 of 81

CIVIL COVER SHEET
CONTINUED

I. DEFENDANTS

Philadelphia Police Officers for the Philadelphia Police Department, jointly,

severally, and/or in the alternative
1515 Arch Street, 14" Floor, Philadelphia, PA 19102
Case 2:19-cv-02649 UR EIS IAs TRIE ©OWMCF18/19 Page 3 of 81
Y FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM [4- ) bY 4

(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment fo the appropriate calendar, 4

Address of Plaintiff: SAIY ‘Wermon Sheed, Ch, ladelpia, VAG G1St
Address of Defendant: 14/5 dah Shect pn Efoor. thi loch. lL ahi, / 4 HOR

Place of Accident, Incident or Transaction: 5A] Y Wie Gorse Shel Yh lo, fh 4 / FL3/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RELATED CASE, IF ANY:
‘ £ - - To ry *
Case Number: “2-1 g-Cv-O 3 33/ Judge: Us ‘ad ww DB a ecard. : leg haolh f hue, Date Terminated:
Civil cases are deemed related when Fes is answered to any of the following questions:
i

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes No Xx
previously terminated action in this court?

2. Boes this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes Nv No
pending or within one year previously terminated action in this court? ‘

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes No xX
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes No Bd
case filed by the same individual? ‘

I certify that, to my knowledge, the within case is / (] isnot related to any case now pending or within one year previously terminated action in

this court except as noted above.

DATE: le /19 few. a Wb GOR

Atior “ney-at-Law / Pro Se Plaintiff Aftorney LD. # (if applicable)

 

 

CIVIL: (Place a Vin one category only)

 

 

 

 

 

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
CI] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 i. Insurance Contract and Other Contracts
[] 2. FELA CL] 2. Airplane Personal Injury
C] 3. Jones Act-Personal Injury [] 3. Assault, Defamation
[| 4. Antitrust [] 4. Marine Personal Injury
: 5, Patent [] 4. Motor Vehicle Personal Injury
6. Labor-Management Relations [| 6. Other Personal Injury (Please specify):
“BY 7. Civil Rights EJ] 7. Products Liability
[1 8. Habeas Corpus L] 8. Products Liability — Asbestos
[] 9%. Securities Act(s) Cases LC] 9. Allother Diversity Cases
L} 10. Social Security Review Cases (Please specify):
([] 11. All other Federal Question Cases
(Please specify):
ARBITRATION CERTIFICATION
(The effect of this certification is ta remove the case from eligibility for arbitration)
—— 1 } i fo.

1, | (2 uy a : YA [ SVL , counsel of record or pro se plaintiff, do hereby certify:

 

./| Pursuant to Local Civil Rule 53.2, § 3(c)} (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
L_.1 exceed the sum of $150,006.00 exclusive of interest and costs:

 

Relief other than monetary damages is sought.

DATE: olis|19 Liaw 4 L hl Wr “DAY

” Attar rney-at-Law Pro Se Plaintiff Attorney LD. # (if applicable)

 

 

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Civ. 609 (5/2018)

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 4 of 81

‘0 IN THE UNITED STATES DISTRICT COURT
LO FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM
Diane Hasty ; CIVIL ACTION
¥.

City of Philadelphia, etal wo. 19-264 y

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C, § 2241 through § 2255. ( )

(b} Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management ~ Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed expianation of special
management cases.)

(f) Standard Management — Cases that do not fall into any one of the other tracks.

Ce (7 [9 __ Avi Wile Plaintiff

 

 

 

 

Date i Attorney for
215-985-4566 215-985-4607 troyhwilsonesq@att.net
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02

JUN 18 20%9

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 5 of 81

\X \) IN THE UNITED STATES DISTRICT COURT
. _ EASTERN DISTRICT OF PENNSYLVANIA

DIANE HASTY
5274 W. Jefferson Street
Philadelphia, PA 19131

  

Plaintiff, ; Civil Action No. Ns

CITY OF PHILADELPHIA
1515 Arch Street, 14"" Floor
Philadelphia, PA 19102

and
REGINALD GRAHAM, Police Officer,
Badge#6214, individually and his capacity
as a Philadelphia Police Officer for the
Philadelphia Police Department
1515 Arch Street, 14" Floor
Philadelphia, PA 19102

and
BARRY CLAHAR, Police Officer,
Badge#9428, individually and his capacity
as a Philadelphia Police Officer for the
Philadelphia Police Department
1515 Arch Street, 14" Floor
Philadelphia, PA 19102

and

JOHN DOES 1-6, Police Officers,
Badge#’s Unknown, individually and their
capacity as Philadelphia Police Officers
for the Philadelphia Police Department
1515 Arch Street, 14" Floor
Philadelphia, PA 19102

Defendants.

 

COMPLAINT | rN 18 2019

]. PRELIMINARY STATEMENT
1. Before her conviction was reversed, Diane Hasty spent ten (10) days imprisoned,

placed on one (1) year probation and one (1) year Mental Health supervision for narcotic related
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 6 of 81

offenses she did not commit.

2. Ms, Hasty, has at ail times relevant hereto, maintained her innocence from the date
of her arrest on March 22, 2005 until her reversion.

3. Due to the fabrication of evidence and testimony by the Defendant police officers,
the Court accepted Ms. Hasty’s guilty plea Nolo Contendere of Manufacture, Deliver, Possession
with Intent to Manufacture or Deliver and Criminal Conspiracy Engaging Criminal Conspiracy
Engaging Manufacture, Deliver, Possession with Intent to Manufacture or Deliver.

4. This miscarriage of justice was the direct result of the egregious misconduct by the
Defendant police officers of the Philadelphia Police Department. In particular, in order to make
their case against Ms. Hasty, Defendants fabricated and misrepresented the information provided
to authorities and in Court under oath which was used as a basis for probable cause to arrest ,
prosecute the Plaintiff into entering said Nolo plea.

5. This action arise under 42 U.S.C. § 1983 for claims involving the false arrest and
malicious prosecution of Ms. Hasty by the Defendants.

6. Itinvolves police misconduct by the individual Defendants, in particular, the
unlawful actions of one of the arresting Police Officers in this case, Reginald Graham, as well as
the actions or inactions of Officer Graham’s fellow police officers.

7. In 2013, Defendant Graham was, himself, the subject of a federal and state
investigation regarding police corruption dating back to 2003.

8. In May 2014, Defendant Graham agreed to be polygraphed by the Federal Bureau
Investigation (FBI) and failed the polygraph test regarding theft of monies during a 2005 raid in
which Graham was the lead investigator. Defendant Graham later admitted that he lied in the

polygraph test on June 22, 2016 in the Philadelphia Police Department Internal Affairs Division
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 7 of 81

(IAD).

9. Despite this revelation, the Philadelphia Police Department and the Philadelphia
District Attorney’s Office concealed this fact and failed to turn over this evidence of police
misconduct to defense attorneys until the matter was exposed in the media.

10. The Philadelphia District Attorney’s Office continued to use Defendant Graham in
the prosecution of criminal cases until the Philadelphia Police Department's Board of Inquiry
held a hearing due to allegations of the Philadelphia Police Department Internal Affairs Report of
police corruption.

11. In March 2016, the Philadelphia District Attorney’s Office publicly disclosed a list of
former and current Philadelphia Police Officers who were on a “Do Not Call” list of police
officers deemed not fit to testify in court.

12. Defendant Graham was listed on this “Do Not Call” list. The Philadelphia District
Attorney’s Office stated that due to questions of credibility cases have or will be reversed and all
criminal charges will be dismissed.

13. Plaintiff now brings this action under 42 U.S.C. §1983 seeking redress for the
extraordinary misconduct of the Philadelphia police officer who used improper and
unconstitutional means to secure search watrants by deception and misrepresentation, search
persons and property, and subject citizens to unlawful arrest, detention and prosecution.

14. Further, as detailed below, Ms. Hasty’s wrongful conviction was a direct result of
unconstitutional and otherwise improper policies, practices, and customs of the Philadelphia
Police Department, including all Narcotics Units, which for a period starting as early as the
1980's and continuing through the investigation and arrest in this case and for years thereafter,

evidences deliberate indifference by the Defendant City of Philadelphia to practices and
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 8 of 81

fabrication of evidence, suppression of exculpatory evidence, and abuse of authority.
Il. JURISDICTION

15, This action is brought pursuant to 42 U.S.C. §§ 1331 and 1343(1), (3), (4) and the
aforementioned statutory provision.

TI. PARTIES

16. Plaintiff, Diane Hasty is an adult female who was at all times relevant to the
Complaint a resident of Philadelphia, Pennsylvania.

17. Defendant, City of Philadelphia is a City of the First Class in the Commonwealth of
Pennsylvania and at all times relevant hereto operated under the color of sate law in creating and
maintaining a Police Department, was the employer of all Defendants and had the responsibility
of adopting policies, implementing procedures and practices which would create and
environment whereby citizens would be safe from police abuse.

18. Defendant, Graham, Badge number 6214, is and was at all times relevant to this
Complaint, a police officer for the City of Philadelphia and acting under the color of state law.
He is being sued in both his individual and official capacities.

19. Defendant, Clahar, Badge number 9428, is and was at all times relevant to this
Complaint, a police officer for the City of Philadelphia and acting under the color of state law.
He is being sued in both his individual and official capacities.

20. Defendant John Does 1-6, Bade numbers unknown, are and were at al] times relevant
to this Complaint, police officers for the City of Philadelphia and acting under the color of state
law. They are being sued in both their individual and official capacities.

IV. FACTS

21. For more than twenty years, Philadelphia police officers assigned to various
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 9 of 81

narcotics units have engaged in a pattern and practice of securing search warrants based on fraud
and misrepresentation, the misuse of informants, the improper execution of search warrants, the
falsification of evidence, the destruction and theft of personal property and related misconduct.

22. The City of Philadelphia has failed to take appropriate remedial measures to prevent
misconduct of this nature.

23. On March 1, 2005, some and/or all of the Defendant Officers were engaged in
purported narcotic trafficking surveillance around 5274 Jefferson Street, Philadelphia
Pennsylvania.

24. On or about that date, Defendants claim to have observed Plaintiff engage in a
transaction of narcotics.

25. On March 22, 2005, Defendants executed a search and seizure warrant at 5274
Jefferson Street and according to the Defendants narcotics and weapons were seized from the
property.

26. Plaintiff who was present at the property at the time of the search was arrested and
charged with narcotic and weapon related offenses.

27. The Defendant Officers and other officers all gave false statements concerning the
incident described in the complaint.

28. Defendant Graham, Clahar and other officers prepared and caused to be prepared
police paperwork misrepresenting the events that led to the arrest of the Plaintiff for the incident
described in this complaint. Those misrepresentations included, but were not limited to:

a. That they had probable cause to arrest the Plaintiff
b. That Plaintiff possessed narcotics and a firearm; and

c. That Defendant Officers lied about the times of their activities; the times
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 10 of 81

indicated their reports of events which did not occur; this was done to conceal
their illegal activities.

29. Defendant Officers were aware of exculpatory information about the Plaintiff.

30. The Defendant Officers failed to provide exculpatory information known to them to
the Plaintiff or her criminal counsel via police paperwork or any other means after the arrest.

31. The exculpatory information known to police that was not provided to the Plaintiff
included the real facts and circumstances of the incident.

32. The misrepresentations contained in the affidavit of probable cause determination of
the arrest; indeed, without these allegations, the probable cause required for Plaintiff's arrest
contained neither cause nor reason to warrant the arrest and/or prosecution.

33. All of the Defendants provided prosecutors from the Philadelphia District Attorney’s
Office with false, misleading, and incomplete information regarding their investigation in this
case in an effort to obtain the District Attorney’s Office’s approval of Ms. Hasty’s prosecution.

34. Ms. Hasty has maintained her innocence and adamantly denied any role in the crime.
She denies her involvement in the distribution of narcotics or the possession of a firearm.

35. On October 19, 2006, entered a guilty plea Nolo Contendere of Manufacture,
Deliver, Possession with Intent to Manufacture or Deliver and Criminal Conspiracy Engaging
Criminal Conspiracy Engaging Manufacture, Deliver, Possession with Intent to Manufacture or
Deliver. She was placed on one (1) year probation and one (1) year Mental Health.

36. On or about April 20, 2018, the Philadelphia District Attorney’s Office did, after an
extensive investigation, conclude that they must, as a matter of law, withdraw all of the
aforementioned criminal charges lodged against the Plaintiff, Diane Hasty

37. Then unbeknownst to the Plaintiff on December 2013, Defendant Graham himself
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 11 of 81

because the subject of a federal investigation into police wrongdoing and corruption involving
himself and several members of his Narcotic Field Unit (NFU) squad he worked in since
September 2000.

38. According to an Internal Affairs Division (IAD) Investigation, Defendant Graham
unsolicited went to the FBI on November 25, 2013 to provide his knowledge regarding his
fellow NFU Police Officers under investigation for several alleged crimes against citizens who
were targeted by these NFU Officers employing various unconstitutional acts including but not
limited to robbery, excessive force, unlawful arrest and perjury.

39. Unbeknownst to Defendant Graham at the time of the federal investigation he has
himself implicated as a party to the criminal conduct by former Police Officer Jeffrey Walker.
See a copy of the IAD Internal Investigation $14-1404 attached hereto as Exhibit “A”.

40. Jeffrey Walker alleged that Defendant Graham participated in stealing money during
a drug investigation of a house at 7408 Brockton Street (sic) (“Road”), Philadelphia,
Pennsylvania on January 21, 2005 where Defendant Graham was acting as lead investigator. Id.

41. Jeffrey Walker who became a cooperating witness for the federal government in
2014 and later in 2016 for civil rights Plaintiffs stated that he participated in stealing money with
Defendant Graham on narcotic investigations when they worked together in the NFU squad. Id.

42. Specifically, in the Brockton Road job, Jeffrey Walker stated that Defendant Graham
and Walker searched a vehicle where Walker found money in the trunk of the vehicle and gave a
portion of the money to Defendant Graham. Jeffrey Walker further informed the authorities that
Defendant Graham and Walker split the money stolen from the trunk of the vehicle. Id.

43. More money was also confiscated in the trunk of the vehicle that was turned over to

Defendant Graham’s supervisor, Chester Malkowski. Id.
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 12 of 81

44. During an interview of Defendant Graham by federal investigators in 2013, he stated
that he was bared from the room where the Sergeant and two other officers, who Defendant
Graham identified as “dirty officers” counted the money turned in at the Brockton Road job and
later admitted that he changed his paperwork to reflect that he did not count money.! See a copy
of the Federal Bureau of Investigation, dated November 25, 2013 attached hereto as Exhibit “B”.

45, In 2014, Defendant Graham was interviewed by a federal Polygraph Examiner who
administered a polygraph examination of Defendant Graham concerning an investigation of five
(5) former partners who Defendant Graham worked with in the NFU squad, including Jeffrey
Walker, the Sergeant and the two police officers involved in the Brockton Road job who were in
the room with the Sergeant counting the money that was turned in that day. See a copy of the
Polygraph Examination Report attached hereto as Exhibit “C”

46. Defendant Graham informed the Polygraph Examination investigator that he knew
that the above referenced police officers were “dirty officers” that stole money from drug dealers
and crime scenes. He added that the officers were “big hitters” who were protected by the
“administration”. fd. At B.

A7, Defendant Graham discussed the aforesaid Brockton Road job and informed the
investigator that he never stole money as alleged by Jeffrey Walker. Defendant Graham stated
that he has “never been offered, stolen or given any illegal stolen money from any police

activity”. Jd. at C.

 

‘Despite the fact that Defendant Graham informed federal investigators that these officers were “dirty
officers” he nevertheless joined with these same “dirty officers” in December 2005 and sued a civil rights attorney
who represented several individuals bringing civil rights claims against these police officers for constitutional rights
violations. See Liciardello v. Pileggi, CCP, Philadelphia County, May Term, 2005, No.435. Defendant Graham and
his cohorts claimed that he attorney engaged in the wrongful use of civil process. fd. Even though Defendant
Graham verified the allegations in the complaint as true and correct he later admitted to federal authorities that
“(PILEGGI) [the attorney] was on the money” when he sued officers including LICIARDELLO about the way his
cases were written up”. See Exhibit “B” at page 3.
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 13 of 81

48. During the Polygraph Examination Defendant Graham was asked the following
questions: “A. Did you steal that money from Brockton Road? B. Did you take that money from
Walker?” Defendant Graham answered “No” to both questions. Jd.

49, Defendant Graham failed the Polygraph Examination where the investigator
indicated that “Deception Indicated” for the both answers. /d. At A.

50. On October 28, 2016, the Philadelphia Police Department charged Defendant
Graham with “Conduct Unbecoming” by engaging in any action that constitutes the commission
of a felony or misdemeanor and “Conduct Unbecoming” by lying or attempting to deceive
regarding a material fact during the course of any Departmental Investigation. See copies of
Police Board of Inquiry (PBI) Statement of Charges Filed and Action Taken attached hereto as
Exhibit “D”’,

51. A PBI hearing was held on March 8, 2017 whereby Defendant Graham was found
guilty on all charges. Jd.

52. Defendant Graham’s employment with the Philadelphia Police Department was
terminated,

53. On March 6, 2018, the District Attorney’s Office, under Court Order to do so,
released the aforementioned “Do Not Call” list disclosing those police officers considered
untrustworthy or too problematic to allow to testify in criminal cases involving those individuals
who the police officers on list arrested or were involved in the arrests. See Philadelphia Daily
News, “Here are the 29 Philly cops on the DA’s ‘Do Not Call’ list” March 6, 2018.

54. It was disclosed that Defendant Graham was on the list because he was “investigated
by federal authorities for several alleged acts of corruption”. In addition, Defendant “Graham’s

testimony was central to the arrest of Meek Mill more than a decade ago - a case that has since
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 14 of 81

landed the rapper back in prison due to probation violations. Mill’s attorneys filed a motion
accusing Graham of lying under oath to secure Miil’s arrest”, /d.

55. On April 20, 2018, as a result of the Defendant Officer’s termination of employment
and failure of the polygraph test, Plaintiff's April 18, 2007 conviction was reversed.

56. The Defendant officers, acting in concert and conspiracy, caused the Plaintiff to be
arrested, subjected to false criminal charges, malicious prosecution and prolonged detention by
falsifying information in the arrest report, the 75-49, and at the preliminary hearing; failing to
disclose to prosecutors the fact that the information provided to the authorities in support of the
arrest was false and misleading, the information in supporting police documents was false and
misleading and his testimony at trial was false and misleading; fabricating evidence to support
the claim that the Plaintiff was involved in criminal activity, and failing to disclose other
exculpatory evidence regarding these criminal charges.

57. The only evidence leading to Plaintiffs arrest was derived from the false and
misleading information provided by the Defendants Graham, Clahar and/or other police officers.

58. For many years dating back at least to the 1980's, and continuing well beyond the
time of the investigation, arrest and prosecution of Ms. Hasty, the City of Philadelphia, had in
force and effect a policy, practice, or custom of unconstitutional misconduct in the Narcotic’s
Units, including the Narcotics Field Unit, and in particular, fabricating inculpatory evidence and
withholding exculpatory evidence.

59. This policy, practice, or custom of “articulating” (falsifying) information to create
probable cause to arrest and prosecute individuals otherwise innocent of the crime while
concealing the police officers own improper and illegal conduct was pervasive.

60. This policy, practice, or custom also involved various techniques by Narcotics police
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 15 of 81

officers to make false statements and testimony at trial appear true and reliable.

61. These practices were well known to the City of Philadelphia and its policymakers
with respect to narcotics investigations and prosecutors as a result of newspaper investigations,
prosecutors from the Philadelphia District Attorney’s Office, governmental investigations,
complaints from lawyers and civilians, internal police investigations and hundreds of lawsuits
filed against police officers from various narcotics units.

62. Various cases demonstrate that this misconduct was pervasive within the
Philadelphia Police Department at the time of Ms. Hasty’s arrest and prosecution, and upon
information and belief, the misconduct described below was committed with the knowledge of
Philadelphia Police Department supervisors or because of their deliberate indifference to this
misconduct.

63. At the time of this incident, and for some years before, law enforcement at the
highest levels knew of integrity, corruption, and civil rights violation issues involving Defendant
Graham. The Philadelphia Police Commissioner, his predecessors, and some of his subordinates
knew or should have known about the Defendant’s behaviors.

64. The foregoing conduct of Defendants Graham and Clahar acting under the color of
state law, was undertaken in concert and conspiracy and part of an effort to maliciously
prosecute and otherwise deprive Plaintiff of her civil and constitutional rights including
Plaintiff's rights, privileges and immunities under the Fourth and Fourteenth Amendments to the
United States Constitution and the laws of the Commonwealth of Pennsylvania.

65. Plaintiff did not commit any offenses against the laws of the Commonwealth of
Pennsylvania, the United States or the City of Philadelphia, or engage in any conduct which

justified the actions of all Defendants. Plaintiff maintained her innocence of the charges brought
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 16 of 81

against her.

66. The detention and malicious prosecution in this case were the direct result of all
Defendant Officers’ pattern, practice and custom of subjecting citizens such as the Plaintiff to
arrest, prosecution and incarceration in the absence of probable cause.

67. The Defendant officers acted willfully, deliberately, maliciously or with reckless
disregard of the Plaintiff's constitutional and statutory rights.

68. Asa direct and proximate result of the actions of all Defendant Officers, the Plaintiff
suffered and continues to suffer physical and psychological harms, pain and suffering, damage
reputation, some or all of which may be permanent, as well as financial losses.

69. Asa direct and proximate result of the actions of all Defendant Officers, the Plaintiff
suffered her loss of liberty by being incarcerated for approximately ten (10) days.

70. All Defendant Officers engaged in the aforesaid conduct for the purpose of violating
the Plaintiffs constitutional rights by subjecting the Plaintiff to malicious prosecution, and
prolonged detention.

71. The actions and conduct of the Defendant Officers were caused by a policy, practice
and custom of Defendant, City of Philadelphia, of failing, with deliberate indifference, to
supervise, monitor, and properly train narcotics officers with respect to:

(a) their duty to provide only truthful information in securing search and arrest warrants;

(b) their duty to ensure that relationships and dealings with confidential informants and/or

sources ate in accord with Police Department policy and constitutional commands;

(c} their duty to disclose exculpatory evidence in criminal cases;

(d) their duty not to undertake arrests in the absence of lawful grounds;

(e) their duty to provide accurate and truthful information to the prosecutor’s office;

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 17 of 81

(f) their duty to report and disclose misconduct and illegal actions of other police officers;

(g) the proper execution of search warrants and/or involve the destruction or theft of

property or evidence; and

(h) the fabrication of evidence against an accused to justify their illegal actions and

conduct.

72. Defendant City of Philadelphia has failed to properly discipline Defendants Graham,
Clahar and other officers in the Police Department in cases involving violations of rights of
civilians, including cases of improper searches, seizures, arrests, and prosecutions, thereby
causing the violations in this case.

73. The above described actions all of the Defendants caused the violations of the
Plaintiff's rights under the Fourth and Fourteenth Amendment as alleged in this complaint.

Vv. COUNT]
FIRST CAUSE OF ACTION
FEDERAL CIVIL RIGHTS VIOLATIONS

74. The allegations set forth in paragraphs one through seventy-three (1-73) are
incorporated herein as if fully set forth.

75. Asadirect and proximate result of Defendants’ above described lawful and
malicious conduct, committed under the color of state law, and while acting in that capacity, the
Defendants deprived Plaintiff of her privileges and immunities under the laws of the Constitution
of the United States. Plaintiff's right to be free from malicious prosecution and to be secure in
one’s person and property, all to Plaintiffs great detriment and loss, As a resuit, Plaintiff
suffered grievous harm, in violation of her rights under the laws and Constitution of the United
States in particular the Fourth and Fourteenth Amendments thereof, and 42 U.S.C. § 1983.

76. Asa direct and proximate result of the acts and omission of Defendants, Plaintiff was
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 18 of 81

forced to endure great pain and mental suffering, and was deprived of physical liberty, all to
Plaintiff's great detriment and loss.

77. The City of Philadelphia permitted, encouraged, tolerated, ratified and was
deliberately indifferent to a pattern, practice and custom of:

a. Unjust, unreasonable and illegal use of process by police officers;

b. Abuse of police powers, including malicious prosecution, harassment and improper

searches;

c. Misrepresenting facts in order to establish probable cause where none would otherwise

exist;

d. Arresting and incarcerating citizens without probable cause solely for the purpose of

committing citizens to prison with no intention of seeking criminal prosecutions;

e. Psychologically or emotionally unfit persons serving as police officers; and

f. failure of police officers to prevent, deter, report or take action against the unlawful

conduct of police offers, in particular those police officers who fabricate information and

evidence used to prosecute citizens innocent of crimes they are accused and prosecuted
for.

78. Defendant, City of Philadelphia, has encouraged, tolerated, ratified and has been
deliberately indifferent in the following patterns, practices and customs and to the need for more
or different training, supervision, investigation or discipline in the areas of:

a. Unlawful detentions, unlawful searches, unlawful arrest and prosecutions without

probable cause by police officers;

b. The proper exercise of police powers, including but not limited to the use of false

information to obtain search warrants, fabrication of evidence, unlawful arrest, unlawful
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 19 of 81

searches, malicious prosecution and unlawful detention;

c. The monitoring of officers whom it knew or should have known were suffering from
emotional and/or psychological problems that impaired their ability to function as
officers;

d. The failure to identify and take remedial or disciplinary action against police officers
who were the subject of prior civilian or internal complaints of misconduct;

e. Police officers’ use of their status as police officers to employ the use of unlawful
and/or arrest, or to achieve ends not reasonably related to their police duties;

f. Police officers’ use of their status as police officers to employ the use of unlawful
atrest, invoke the Code of Silence, or to achieve ends not reasonably related to police
duties;

g. The failure of police officers to follow established policies, procedures, directives and
instructions regarding the securing of search warrants and the use of arrest powers under
such circumstances a presented in this case;

h. The refusal of police officers to intervene when other officers violate the rights of
citizens in their presence;

i. The failure to identify and take remedial or disciplinary action against units of officers
assigned to narcotics investigations in light of repeated instances of misconduct over a
period of many years as alleged in this Complaint; and

j. The refusal of police officers to report or provide information concerning the
misconduct of other police officers, a custom or practice known as the “Code of Silence”.
79. Defendant, City of Philadelphia, failed to properly train, supervise or discipline

officers assigned to narcotics unit of the Philadelphia Police Department who have engaged over
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 20 of 81

a period of many years in systematic abuses of authority, including but not limited to:

a. the duty to provide only truthful information in securing search and arrest warrants;

b. the duty to ensure that relationships and dealings with confidential informants are in

accord with Police Department policy and constitutional commands;

c. the duty to disclose exculpatory evidence in criminal cases;

d. their duty not to undertake arrests in the absence of lawful grounds;

e, the duty to provide accurate and truthful information to the prosecutor’s office,

f. the duty to report and disclose misconduct and illegal actions of other police officers;

g. the improper execution of search warrants, and in particular prohibitions on searches

that go beyond those authorized by the warrant, and/or involve the destruction or thefl of

property or evidence, and

h. the fabrication of evidence against an accused to justify their illegal actions and

conduct.

80. Defendant, City of Philadelphia, failed to properly sanction or discipline officers,
who are aware of and conceal and/or aid and abet violations of constitutional rights of
individuals by other Philadelphia Police Officers, thereby causing and encouraging Philadelphia
police, including the Defendant officers in this case, to violate the rights of citizens such as the
Plaintiff.

81. Defendant, City of Philadelphia, is deliberately indifferent to the need to train,
supervise and discipline police officers. The Internal Affairs Division (AD) of the Philadelphia
Police Department (PPD) fails to provide an internal disciplinary mechanism that imposes
meaningful disciplinary and remedial actions in the following respects:

a. There are excessive and chronic delays in resolving disciplinary complaints;
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 21 of 81

b. There is a lack of consistent, rational and meaningful disciplinary and remedial
actions;

c. There is a failure to effectively discipline substantial numbers of officers who were
found to have engaged in misconduct;

d. The PPD’s internal investigatory process has fallen below accepted practices and is
arbitrary and inconsistent;

e. The PPD discipline, as practiced, is incident based rather than progressive. Thus,
repeat violators are not being penalized in proportion to the number of violations,

f. The conduct of IAD investigations demonstrates that PPD internal affairs personnel
are not adequately trained and supervised in the proper conduct of such investigations;
g. A global analysis of IAD’s investigatory procedures indicates a pattern of
administrative conduct where the benefit of the doubt is given to the officer rather than
the complainant;

h. There are serious deficiencies in the quality of [AD investigations and the validity of
the IAD findings and conclusions;

i. The PPD lacks an effective early warning system to identify, track and monitor
“problem” officers;

j. Despite the fact that the Defendant officer had amassed an exceptionally large number
of serious misconduct complaints, the officer stayed well below the radar of an early
warning system;

k. Despite numerous prior complaints against the Defendant officer, the PPD took no
meaningful disciplinary or remedial actions;

|. Despite numerous prior complaints against the Defendant officer, the PPD took no
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 22 of 81

meaningful steps to more closely monitor, retrain and supervise the officer;

m. IAD frequently fails to interview available eyewitnesses to incidents involving citizen

complaints of misconduct. The interviews that are conducted by IAD are below

acceptable standards of police practice and fail to address key issues in the cases; and

n. IAD fails to acknowledge those cases where police officers fabricate evidence to

justify the arrest and prosecution in the investigation of citizen complaints and fails to

properly categorize the police officers’ misconduct in those cases as an impermissible use
of their police powers.

82. The City of Philadelphia was deliberately indifferent to the need for more or different

training, supervision, investigation or discipline in the areas of:

a. Use of information in obtaining cause;

b. Exercise of police powers;

c. Police officers with emotional or psychological problems;

d. Police officers use of their status as police officers to have persons falsely arrested and

maliciously prosecuted and unlawfully searched or to achieve ends not reasonably related

to their police duties; and

e. False arrest, malicious prosecution and evidence planting of citizens.

83. The City of Philadelphia failed to properly sanction or discipline officers, who are
aware of and conceal and/or aid and abet violations of constitutional rights of citizens by other
police officers, thereby causing and encouraging police officers, including Defendants Graham,
Clahar and Does in this case, to violate the rights of citizens such as Plaintiff.

84. The City of Philadelphia failed to properly sanction or discipline officers and

acquiesced to the Defendant officers’ unlawful conduct after becoming aware that these
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 23 of 81

particular officers engaged in the aforementioned conduct in cases dating back to 2003 while
concealing and/or aiding and abetting in the violations of constitutional rights of citizens by the
police officer, thereby causing and encouraging police officers, including Defendants Graham,
Clahar and Does in this case, to violate the rights of citizens such as Plaintiff.

85. There has been a longstanding history, which has been extensively documented since
the 1980's, of Philadelphia Police Officers engaging in rampant illegal conduct in narcotics
investigations. A non-exhaustive list of such conduct includes:

a. In the early 1980's, in the “One Squad Scandal” a group of Philadelphia narcotics

Officers were convicted of selling drugs that they had stolen from dealers,

b, During the decade between 1980-1989, a lieutenant and three officers from another

drug unit, the “Five Squad” engaged in conduct including the theft of drugs and over

$280,000.00 that resulted in federal convictions for, infer alia, racketeering;

ce. In or around February 1995, Philadelphia Police Officer John Baird and five other

members of the 39" District were federally prosecuted and ultimately sentenced for

violating the rights of, and stealing money from, over 40 Philadelphians. These officers
planted drugs on innocent individuals, conducted unreported raids, and stole from
suspects;

d. In 1997, federal drug convictions were overturned as a result of a 1998 internal affairs

finding that narcotics officer John Boucher was a potentially corrupt police officer;

e. In the last five years, numerous officers-including, as described supra, some and/or ail

of the Defendant Officers in this matter-have engaged in conduct causing them to have

been removed from the narcotics assignments. In the last five years, as a result of a series

of articles by Philadelphia Daily news reports known as “tainted Justice”, Philadelphia
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 24 of 81

Police Officers Jeffrey Cujdik, Richard Cujdik, Robert McDonnell, Thomas Tolstoy,
Joseph Bologna and Thomas Dealer have all been assigned to either desk duty or non-
narcotics related assignments. These officers engaged in raids of small convenience
shops in Philadelphia in which they disabled surveillance systems to hide their conduct,
which included theft of cash and groceries, Jeffrey Cujdik routinely alleged criminal
behavior in search watrants involving confidential informant who subsequently denied
having provided information or services on many of the cases in which Cujdik affirmed
he had;

f. In May of 2013, Philadelphia Police Officer Jeffrey Walker was arrested and charged
in the United States District Court for the Eastern District of Pennsylvania for acts
including, infer alia, “by means of actual or threatened force or violence or fear of injury,
immediate and future to the victim’s person, and by use of firearms; and by use of his
position as a Philadelphia Police Officer, did obtain personal property, cash and
marijuana unlawfully...” The criminal complaint against Defendant Walker described
flagrant manner in which he unwittingly disclosed to an FBI informant his practiced
schemes to rob drug dealers of both drugs and money. He described the manner in which
he would confiscate a large portion of a drug dealer’s drugs for himself and report only a
small portion of what he actually found in the police report. In addition, he described a
scam to plant drugs in a drug dealer’s car so that he could arrest the drug dealer, take the
drug dealer’s keys, and then use the dealer’s keys to enter the drug dealer’s apartment and
steal money;

g. In September 2016 and over the course of 5 days in September and October 2016,

former Narcotics Field Unit police officer Jeffrey Walker testified at deposition to
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 25 of 81

matters regarding corruption in the Philadelphia Police Department, and in particular the
Narcotics Units including the falsification of information and testimony by Narcotic
police officers in order to “articulate” the probable cause basis when no probable cause
actually exists. He testified that the supervisors either knew or acquiesced to this
unlawful conduct.
h, Asa tesult of the above hundreds of criminal cases in Philadelphia county have been
withdrawn, discharged and or dismissed and the defendant City of Philadelphia has
settled hundreds of these same cases which were subsequently filed as civil rights
complaints against the aforementioned officers, detectives and the defendant City of
Philadelphia.
86. The City of Philadelphia was aware and was deliberately indifferent to the
unconstitutional acts and omissions of the Defendant officers when:
a. Beginning in 2001, several legal complaints alleging civil and constitutional rights of
false arrest, malicious prosecutions, falsifying documents and testimony alleging the
violations of the constitutional rights of citizens by the Defendant officers were filed;
b. In 2005, former Philadelphia Police Commissioner Sylvester Johnson testified at trial
in the case of Arnold Randall v. City of Philadelphia, et al., C.A. No, 04-1081 regarding
customs, policies and procedures with respect to the narcotics units generally and
specifically with regards to allegations that the Defendant officers engaged in false
arrests, malicious prosecutions and fabrication of evidence;
c. In 2005, IAD was authorized by the City of Philadelphia to investigate the numerous
allegations of false arrests, malicious prosecution and fabrication claims against the

Defendant officers, as well as other members of the narcotics units;
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 26 of 81

d. In 2005 and later, Philadelphia City Solicitor’s Office was authorized by the City of
Philadelphia to investigate the numerous allegations of false arrests, malicious
prosecution and fabrication claims against the Defendant officers, as well as other
members of the narcotics unit;

e. The City of Philadelphia was also aware that the federal authorities were investigating

these same Defendant officers for several years of the violations of citizens’ civil and

constitutional rights during this period of time;

f. In 2007, the City of Philadelphia was aware of the constitutional violations by these

same officers and other officers in the narcotics units when the Third Circuit Court of

Appeals denied the Defendant officers claim of Qualified Immunity due to their unlawful

and unconstitutional actions in a case averring the same claims as this case~-false arrest,

malicious prosecution and falsification of documents. See Andre Blaylock v. City of

Philadelphia, et al. 504 F.3d 405 (3d Cir. 2007); and

g. In December 2012, the Philadelphia District Attorney’s Office informed Philadelphia

Police Commissioner Ramsey that the Defendant officers would no longer be permitted

to be witnesses in narcotics cases.

87. Defendant City of Philadelphia continued to permit, acquiesce, encourage, tolerate,
ratify and has been deliberately indifferent to the unconstitutional acts and omissions by the
Defendant officers despite the aforementioned allegations, investigations and Court holdings for
years.

88. The foregoing acts, omissions, systemic deficiencies and deliberate indifference to
the danger or harm to citizens like the Plaintiff and the need for more or different training,

investigation and discipline are policies and customs of the City of Philadelphia and have caused
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 27 of 81

police officers, including Defendants Graham, Clahar and Does in this case, to believe the he can
violate the rights of citizens, with impunity, including the use of fraud and falsehood and to
believe that such conduct would be honestly and properly investigated, all with the foreseeable
result that officers are more likely to violate the constitutional rights of citizens.

89, The actions of all Defendants, acting under the color of state law and/or in concert or
conspiracy with each other, deprived Plaintiff of his rights, privileges and immunities under the
laws and Constitution of the United States, in particular, the rights to be secure in one’s person
and property and to be free from malicious prosecution.

90. Defendants, City of Philadelphia and Defendants Graham, Clahar and Does acting in
concert and conspiracy with each other, have by the aforementioned actions deprived Plaintiff of
her constitutional and statutory rights.

91. By these actions, all Defendants have deprived Plaintiff of her rights secured by the
Fourth and Fourteenth Amendments to the United States Constitution in violation of 42 U.S.C. §
1983,

WHEREFORE, Plaintiff, Diane Hasty prays as follows:

a. The Court award compensatory damages to Plaintiff and against all Defendants,
jointly and severally, in an amount to be determined at trial;

b. The Court award punitive damages to Plaintiff, and against all individual Defendants
in their individual capacity, in an amount to be determined at trial, that will deter such conduct
by Defendants in the future; and

c. For any and all other relief to which Plaintiff may be entitled.

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 28 of 81

VI: COUNT I
SECOND CAUSE OF ACTION
FALSE ARREST

92, The allegations set forth in paragraphs one through ninety-one (1-91) are
incorporated herein as if fully set forth.

93. On or about March 22, 2005, all defendants, including Defendant Reginald Graham,
as well as the actions or inactions of Officer Graham’s fellow police officers, acting alone,
jointly, and/or in concert and conspiracy, did knowingly, intentionally, negligently, maliciously
and/or recklessly falsely arrested Plaintiff in the absence of probable cause or other valid and
reasonable lawful basis.

94. As aresult of the defendant officers' conduct, Plaintiff suffered injuries, pain and
suffering, emotional distress and/or related financial losses.

95. The actions of the defendant officers exceeded the normal standards of decent
conduct and were willful, malicious, oppressive, outrageous and unjustifiable and, therefore,
punitive damages are necessary and appropriate.

WHEREFORE, Plaintiff demands judgment against the defendant officers, jointly and
severally, for compensatory and punitive damages in an amount in excess of seventy five
thousand dollars ($75,000.00) plus such reasonable costs as the court may allow.

JURY DEMAND

109, Plaintiff demands a jury trial as to each Defendant and as to each count.

doy Wed»,

OY i ILSON, ESQUIRE
215 S. Byoad Street, 2"! Floor
Philadelphia, PA 19107
Counsel for Plaintiff
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 29 of 81

Verification
I, Diane Hasty, verify that the statements made in the foregoing petition are true and
correct. I understand that false statements herein are made subject to the penalties of Pa.C.S.A.

Section 4904 relating to unsworn falsification at authorities.

(Signature)

[dane A ast ~
(Type/print name)

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 30 of 81

XHIBIT A

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 31 of 81

bahionaNneit POE,

“CITY OF PHILADELPHIA -
“Bate: D161

TO: . Polige lmtsne|

a

FROM

Contain Oe, vi Sape Services

SUBYECT: INTERNA

 

During tv ‘eral in investigation éf i firmed Nzcstios Field: Unit NFU) atficers,

‘Thonias Liciardello, Briai Reydolds, Michael Spicer, Perry Betts, Linwood «
‘Notrndn, and Joh Speisec: P/O Reginald
‘federal crimirial: investigation. ‘On. 06-02-14, the Office of Professional

: Respobsibility’ (OPR} wes notified that P/O Gritam 4 was the i arg ofa federal

[Graham P6214, NFU, besarte: & target i fa

 

criminal investigation ran TAD #141404 was issued,

A check of tid Department Persormntl Deltabase indicates that P/O Regina
one #6214," PRA220827,1 was appointed on 03-06-95, and assigned ta the NFU,
on 09-25-00. ;

Sat. Gerard J; Deaion Haas, TAD/PPCTE, was assigned the ‘administrative sano On
01-22-16, the  abeatigten ns yeadsigntd to Sgt. Chester O'Neill 48785, IADIFPCTR.

 

During the fedetil invesiigition oft thie former NFU officers, P/O Grabsin, inslitited,

-came to the FBI on Ii 25-14, to provide his knowledge. of the officers Who tere imder .

investigation, Unknown to P/O-Grabaim, during several prior proffer egreement interviews

.of former P/O. Jeffrey Walker, P/O Graham was i impltcated es being w paty fo crimunl
conduct E oo .

“i money aii NFU

 

Specifically, PIO watke nagea thatihe parti ied in steal

investigations. with P/O Graham: P/O Walker alleged He and P/O Graham weit involved in in.

a search ofa vehicle ¢ and, # house on Brockton Road (DC# 05-19-004239). P/O Walkey. ~
alleged he found tnoney inthe tink df the vehicle and gave'a portidn of it to P/O Graham.
In a second incident, P/O. Walker alleged be and P/O Graham ware in » house and they
found a. shoebox full of money: P/O Walker alleged that he and P/O Grahatn Split the”

moncy,

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 32 of 81

Atthe conclusion of the NEU: criminal alia, jan for the purposd of AD aduuini
investigations, the assigned intesviewed P/O Walker, on 06-29-15, about an andy oF tags
that he: ‘ppoke sbout én proffer aesaions. Tn te regard td this investigation, F/G Waller statad hi
and P/O Graham’ were inyolyed i 9 scorch raf avec froma property oa Bivekton Road.

“The tian associ svt vette and property seis ariested, ed the property yes-aisb
searched. A large arabtin€ St raoney'was found in the trum of the vehicle and it was takela
into Sgt. Che{ Malkowski's office, P/O Walker stated he found another bag of moncyin the <
trunk of the car. P/O Walker took that mdney and split it with P/O Graham at the buck of
the car. P/O Waiker stated he and P/O Graham thea Went up to the Office agd took the rest,
cof the mbzney up’ ther. P/O G . ' "PAO, Lictardelle ani
P/Q Reynolds thien went into Sgt ‘Malkawski's office: nd closed the door, P/O: Walker
stated he alsd. pave some ‘money fo ‘Commer F/O}Lou Oaslk sr. .

 

 

: tarsapouse to gucitions,"P/0 Wallin stated he did not give any money io P/O Gishdm ais ;

Stnoco- ‘statiowr later that night. BIO Watker did not remember how much money he pave . |
“F/O Graham or LouCujdik Sr-P/0.' Walker stated there was.anothér time whenhe took
inoney anid splicie with P/O | Graharn: P/O Walker said it was a small amourt of money, and’
‘he did not remember where of t wheat he allegedly gave d them the money.

‘In aft interview ith ‘the. FBI: ont 11-25-13, P/O Graham was asked absuit, the. allegations
mace by] P/O Walker. P/O Grahnay denied thache evet took money n the Brockton Road

job, ot ‘any’ other Job.

As the Yeenit lavetigt sol the foemet NEU officers continued; P/O Grabow, wit in
cobtact with FBI agents.‘On’ OS-14-1 4, while in the office of the’ ‘FBI agents asked P/O
Graham tf be ‘would bé willing to submit ta polygraph examination. ‘P/O Graham, greed.
‘P/O Grabani was'itnniediately: administered “Miranda Rights” and was: interviewed by the.
polygraph éxarniner,S/A: ‘Thomas Scartzang, Following the interview, S/AScanmmio
administered the. polygraph examination. PO Graham failed the: polygraph exdmination,
Tn & past exattination itervigw eanchicted by SiA Seaazino, ‘BIO (Graham sated: he tied to: <
- Scanzano becalise he wad affaid of the repercussious, P/O ‘Graben. faced tbs possibility of
being Sharged with 18 U.S.C,-§:1001, making false statements to a federal agent, 2/0.-<
Graham went on to describe what: occured before the Brockton Road job, 5 ht thy fod 3

a itioeborxt fil of iroriey. P/O Grahaint referred to ies the “MINNBEBjob." P/O Graham . -
stated approximately ozte, week after that job, ‘be yeceived | aiphone call front? P/O Walker.
P/O Walker-asked Grahun to meet him ate Sunoto gas station, P/O Walker arrived und 7
handed P/Q Graham an @hvelope and drove off. ‘P/O Graham stated there was money ii the —
envelope tnd he assumed it was money from the =e job F P/O Graham wate he did not
Keep the money, but he threw it In the trash insta. . ee

On 06-02-14, the asaighed fdtitied OPR that P/O. Reginald Grabim #6214, NFU, becam a
target of an ongoing federaf investigation that involyed other former menibers of the NFU. -
Age a tesult, OPR, ordered that F/O Graham be, detailed to the Police ‘Impound Le.

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 33 of 81

PO inka, avis hot ot efiminally ciaiged by tha Utd States Attorney's offea (uisAo) for
the Easter District of Pennsylvania (EDPA) ot by the Philadelphia District Attomey” 3
Office, Special Investigitions Unit. On 12-08-15, the United Suatés Attomey’s Office
(USA) isstied a declination of charges letter. ‘On 4-13-16, the Philadelphix Attorney's

Office issued a devtination of charges ieter to the Philadetphia. Police Departinent, Internal:

Affaire Division,

PO Reginitd Grabiin #enid WHS. interviewed ¢ on 6-226, ‘by the assigned i inside L IAD:

° ers. ‘P/O Grahani stated he-agseed to take « polygraph test and give. evoluanty
statement td the FBI, dufing the federal itvestigation of former P/O Walker and other |
‘menibers oF the Narcatics Field: Unit. a

P/O Grit tied being be spike 1 he FB i201, he spk tof aviignt AB
sometime ity 2003 or 2004 about P/O Liciardelio, P/O Reynolds, and P/O Walker. P/Q”
‘Graber stated he went to Internal Affans to give a statement regarding u Complait against

the three’ officers, but not to report commption: ‘P/O Gribem stated he told the AB -

:. investigator thal He was tired of coming:to LAH because of complaints and Jawsuits P/O"
Graham stated he: told the LAB investigator he was unly used asa back-up officer, atid be

bad nothing to do with the probable cause tht led to the aotualarres. .

PIO Graham stated he wad immediately contacted by Sgt. Malkowski after leaving iAP.
P/O Graham stated Sgt.’ MalKowsk! questioned him about what he: said at LAD, ‘and ke let
hin know, be already knew. what he sild wt LAD; ‘P/O Graham stated he believed Sgt... .
Matkowski told'P/O Reynolds nnd P/O Liciardello whit he Said at TAD, béchuse the next

time h¢ met with P/O ‘Lictardella arid P/O Reynolds they gave bim and his perticr the cold .

stioulder. PAD Gouhami stutéd P/O Liciardeflo called him a “Snitch,”

PIO Grabs’ suited he confided in ‘Cpl. Larry McKinney, about hise concéms repériting PIO

Liciardello, P/O Reynolds, arid. BA) Walker's relationship with Sgt Malkowaki. PO
Graham stated he told Cpl. ‘McKinney the three officers’ jobs were shady. P/O-Grabain
stated approximately ‘three months after Cpl) McKinney had come to the squad, Cp

MeKimiey divulged what P/O Grahara had previously told hin absut the thré# officers. 2/0. :

Graham stéted when he returnéd to. work the next day, be and his partners had én argument
ianay thee manths'

 

with P/O Liciardella arid P/O Reynolds about what he. gaid to Cpl} Me
earliet'P/O Grahara stated F/O Lictardello ead P/O Reynolds told him, P/O Mike -

Wilkiains, aad P/O: Basry Clear, they knew a & Tot of peopleiand they would bave-t then fired: _

“BIO Giabam! iste he met with Gy Solicitor; ‘Jean Durbin, about a isvisair filed by
Gregory and. Raymond | Randle against P/O Liciardello, P/O Reynolds, : and P/O Walker. P/O
Graham sfated he told her, he’ ‘did riot, want to be a part af their cases and-he did not ‘want to
be associated with them, beciuse of the number of lawsuits they were involved in. P/O
Graham stated. white returning 'to City Hall to punch out, he received acalt homSgt.
Matkowski. P/O Graham stated Sgt. Malkowakd told him be knew what he sald during he

meeting with the City Salicitor.

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 34 of 81

“th aon

PO Grits atoted wn he jas called wo tke te mand inthe Rand lawyuit, which he
Was natned a3" aidvfendant; ito took the opportunity to scperate birnself from the other
‘officers.

P/O, Graham stated the Sadge heaving the case, after hearing P/O Graham" 9 testimony;
distntssed filtit riot only from the Randle case, but also front 14 other pending lawsuits. P/O
Gruham stated after being excused from the lawsuits, a change occurred at the unit. P/O
‘Graliam ‘stated his ‘cases were put on the’ back bundier, and be did not reesive recognition for
‘his work; while P/O-Liclardollo, P/O Reynolds, aid P/O Walker were constantly put in for
awards. P/O Graltini slated he felt he bad sia other options: for reporting the ihree officers,
because Set MullkeWald's cousin was now his Captain, |

P/O Graharn sated after the ‘Randle: Laos, Set Malkowsid ‘made P/O Walker work and
ride with him. P/O Graham stated he. néver worked with P/O Walker before; and be felt it
was Set ‘Malkowski? a way of keeping ad eye an him, P/O Graham stated P/O Walker fold
him that P/O) Ligtardello and P/O Reynolds: were upset ‘With him, : abput the Randle. fawsuit,;
vand alf of the‘ thet thing? ‘that iranspired.. P/Q Grahasi stated P/O Walker told him to be
careful wha hé talked tp. P/O Graham stated after his conversation with P/O Walker, he
chaiigs his routine, aid he tock differeat routes bone fram work -

 

PIO Grahain siaied he bat a few. itiotdents after being warned by P/O Walker. PG Graham
stated someont punctured ‘all four of his cartires, and someone. cracked all of the windows
in his apartment. P/O. ‘Graham stated ke never repotted the incidents, because he feared that
no matter wha, hé spoke to, it would get back to P/O Liciardelio, P/O Reyaolds, and P/O -

Walker. ‘P/O Graham stated it was ut about this time that P/O Liciardello and P/O Reynolds

were removed from the: street.

PIO Giaham intuted he ‘approached Sgt. Kimberly Byrd, who at the time was the Pelee. .
Commissioner's Aide, and bé voiced his concems that all P/O Liciardelto’s cases referred
‘to a black bag lovtheir probable cause. BA) Grahain stated he elso expressed a desire to
leave the squad.’P/O-Graham stited after speaking'to Sgt. Byrd, P/O Liciatdello and P/O:
Reynolds were temidved from the street arid ussigned to the Operations Room, PIO Graham -.
stated even though FO Liciardello and P/O Reynolds worked i in the ‘Operations Room, they

made just as auch overtime as they did worcing the street.

P/O Grain stated Sgt.: Byrd calied hits when 8/0 Liciardllo and P/O'Reyioids ‘etimmed
to street duty P/O Grahia stated he felt the conversation was-to wam him that they were - -
" eointing back anid té be'carefal. PIO, Graham stated be believed that Sgt ‘Byrd ‘belived that |
P/O Liciardello and P/O Reynolds were good gays. P/O. Graham Stated he felt that nothing
was going to be dine even lifter évarything he told Sgt. Byrd. P/O Graham stated after P/O
Liciardello and P/O Reynolds r retumed to the street, he felt that Set. Malkowski tried to
involve: P/O Liciardelio, ‘and P/O Reynolds in his federal case, P/O Graham stated he was
able to keep them out of the case with the help of DEA and the FBI.

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 35 of 81

P/O Graham sated he tld Lt, Winted ond Set. Medina, when they broke tp the squad, that
it might be a problem ff P/O Walker transferred to their squad. P/O Graham stated he did
not give them deulls because he did not know wic he could trust. P/O Grabs tate that

P/O Walker ended ‘up in his squsd a few yeats later,

P/O Graham stated he tind a cunvérsation with Deputy District Annorney (DDA), Curtis.
Douglas about # case hie referred to as“ »” P/ Graham statéd DDA Doupias
asked ifhe could use P/O Liciardello, AIO Reynolds, and P/O Walker on ‘the case.'P/O
Graham stated he told: DDA: ‘Douglas not to use them on the case; and he told BDA .
Douglas aul of bis: s other odriceras about then.

PIO Graham stated he ‘fold DDA Dotiglas that he’ vantei to disassociate ‘himself. from thet,
P/O Grabam stated at the time « Of this conversation, he ' ‘was working ona federal dase: PIO
‘Grabimn stated it gave him the opportunity ta get away ftom P/G Liciardello, P/O ReVuolds,
and P/O Walker, Who had dlréady beer retuned fo geet duty ‘P/O Graham stated ther
‘DDA Curtis Dovglas refesred bint jotheFBL

PAO ‘Geahin sted the, casi, ffeared to as the “Beacktin Road” job was his case that was
adopted by the FBL “P/O Grahams stated P/O Walker was assigned to work the tase-by Sgt. -
Malkewskd.. “D/O Grohian stated he fel P/O Walker was pot there't to. Keep an eye on, what
was going on. P/O Graham stated during this i investigation, P/O Liciardello arid B/D.
Rejnolds weré off the street. P/O Graham statéd Sgt. Malkowski thed to.inclode' P/O
Lidardello and P/O Raytolds j in the case by having them transport evidence to the lab that.
‘pe recovered from a.trudh Pull.

P/O Graham stated a car wig voifscated during the “Brockton Road” job, P/O. Grohasi
‘stated the Gar was transported back 10 headquarters, while be was already at headqunrters
[preparing’é sbarch Warrant, P/O Graham stated the car was starched by P/O Jett, P/O/Mike
‘Williams, and P/Q Walker, P/O. Graham stated P/O Jetr called him on the phone and told
him that P/O Walker had offered him money that wes recovered from inside’ the Gar, P/O
Graham stated P/O Jett told him he refiised P/O Walker’ s offer, P/O Grahain stated he then -
spoke to P/O Walker on the phone, and he told him off. P/O Graham stated P/O Watker
responded, “I was just playing With him.” P/O Graham stated he told P/O Walker to'bring
the moucy upstairs right now, P/O Graham, stated he told P/O Walker he didn’t cate what
P/O Walker did on his jobs, but this was a federal job 4 and Ke was theassigned. .

 

F/O Grahat stated P/O Walker brought the i money: inside 1 Sgt] Maikowski” $ office, P/O:
-Graharo stated he could not see’ the inside of Sgt. Malkowski's office, but as goon a3 the
money was brought into the office; ie) Liciardelle: ad P/O Reynolds went inside the
office, P/O Graham stated he did Bot count the money, because he was Hot allowed in the:
office, P/O Grahain stated he’ knocked oa the office door, but no one answered, to he went
‘back to processing his stuff. R/O Graham stated as ‘A precaution, be changed who the
‘recovering afficér of thé money was Gh his PAR's Report. P/O Graham stated he made the
recovering officer Sgt Malkowski, ‘because he counted the money and accepted it from P/O

Walker,

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 36 of 81

P/O Grats stated Set Maikowski gave him a total of $32,000.00. R/O Graham felt that he
was being'sct up, because’ Sgt ‘Malkowski told him $32,000.00 was recbvered, but he put

$34,000.00 of the search warrant. P/O Graham stated he suspected something, because he
was never given ‘a Breakeiswin ¢ of the iuoney by défomination.

PIO Crh ted tie edited an FB apc come and get the money, because he was.not
comfortable with the money ; eaying at headquarters F/O Graham stated the FBI agent's

count was $32,252. 00.

PIO Giahain sinidd the FBI questioned | him ‘Specifically on the érdckton Road" job, and be
vehemently denied ever taking anything on that investigation. P/O Graham sutedhe =~
seceived an-cavelope from. P/O! Walker, but it bad nothing to do with the investigation .
known as the “Brockton Read" job, P/O Grabam: staied he believed that the FBI focused on
that investigation based on information provided to them by P/O. Walker...

P/O Graham stated P/O Walker, gaye him an envelope while he w was atthe Sunnis Station, |
located at 28" St. & Passyunk'Ave-P/O Graham stated be believed P/O Walker set him up,
“because hé felt he was. being” watched. by unkown person(s) ja a Chevrolet Smpala, painted.
silver with tinted windows, parked in front of the bar located across the street from the”
Suiingo Station. P/O Gruhn stated after he tok, the envelope from P/O Walker, he threw
the imopened, envelope | inthe Sonoce Station trash can. P/O. Graham stated he never
reported the incident, hecauze his felt no one would believe him, P/O Graham dented ever
taking or recel virig money from P/O Walker that was ricovered from’the teunk of a car .

related to the. “Brocktor Row job,

P/O Graham dria any ‘knowiedg eof the tase, referred to as the “Spoebox” case, po
Graham denied he was asked anything abgut a “Shoebox” case during the polygraph test.
P/O Geahara stated he felt Very nervous during thé polygraph test, becauge Sgt Depian |
revealed to him ‘before the polygraph test, during a preliminary interview, thar Spt. Deacon
worked at the Narcotics Unit for several years, and he knew and worked with Sgt.
Matkowsld, Et. Winted, aud several other: supervisors that are stil] assigned there,

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 37 of 81

The illegitioa that PIO Reginald | Graham #6214, Payroll #220827, Narcoti¢s Field Unit,
engaged i in criminal conduct {s SUSTAINED.

The allegation: shat P/O Reginald Graham #624, Payroll #220827, ‘Narcotics Field Unit,
committed. theft is. SUST AINED,

The allegation’ that PO Reginald | Gratiim s2i4, Payroll #220827, Narcotics Field
"Unit, tied during this investigation is SUSTAINED. me . ,

Asi a fesult of information cillected during proffer agreement interviews éf former P/O
‘Jefitey Walker, ‘P/O Graham was implicated as being a party to criminal conduct.

During an interview conducced by the FBI, | P/O Grahom was gniestioned abot allegotions
made by P/O- ‘Walker, upevifically the “Brockton Road” job. Daring the interview, P/O.
Grabern devied that he ever'took money on. the “Brockton Road” job,” ‘or any other jab. -

Ara later date, 4 follow-ap jditerview’ was conducted by thé: FBI, ‘Dubing the second -
interview: PIO Crrahiatri agreed to give d statement arid take a polygraph | examination, whith .

he failed. .
After the results of. the polygraph examination ‘were revealed, P/O Graharn adwitied bo Ned,

P/O. Graham thea: confessed that be received an envelope containing an unknowo amount pf /

money from PID Watker, about one week lifters job 9/O Graham ieferied to us the
"or “Rimini” P/O.Gtahiam stated instead of keeping the money, he
threw the vtivelope in « trash cain of the Sunacg Station located at 28" St'& Pasayuiik Ave.

A copy of this feport ivill be’ forwarded to the Commiaiiding Officer, Police Boerd of °
Joguiry, for nécessary action, . .

 

‘Investigative Support Services

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 38 of 81
}

C “C
CE, «
nar .

>> Graham sated a fs that his Gocperation sth tha FAL was gcing'to gt back oiis
unit. P/O Graham, stated he later leamed that is former partner aomchow knew ho wis
interyiowed by the FBI, took'a polygraph test, and was asked to wear # wire against fellow
officers.’ P/O Graham stated he had conééms about feaks that Caused him problems in the
past, P/O Grahans stated ke did stdt report sry corruption because be felt no one would
believe him: end he did not know who to trust,

 

 

dnvestigative Supperi Services

 
re

Case 2:19-cv-02649-PD

Document 1 Filed 06/18/19 Page 39 of 81

“P/O Reginald Graham #5214, Payrol 200871 °
a Appomted 03/06/95,.A
Narcotics Field Unit, Curresitly detailed to DPR,

72876 @ 10:60 ga

| Tat Dit Ra,

; 14 coat in41404 —
Sg.c Chester O'Neit #8785, TAD

OF: "Tati 31 Shab; Big,
: _ (hase Orne ATES TAD

 

A. Yes -

Q. Ars rm etn by coms

QO. "Have you had the oppérianity to Goal with yout tioriey?

A: Yes

2. Bo ya wih be pn beni

A. Yes

You are reminded that failure to cooperate ina ‘a Dapariénial Administaiive

 

 

Investigation is punishable | by ten a G0) days Suspension to dismissal under-Article 1-
§008-10 of the Disciplinary Code -

ov a ined ting aig ee meting nl i ig
thé course of any Dep ftniental investigation isp munishat dismissa under Atticle 1
{009-10 of the Disciptinan Code: oo ee

Q. “Do Fou anderstand this?

“A Yes DO

a. Ale you willing to coaperaté?
‘A. Yes

    

- reson |

   

Dan tenryOnaen z ron = — eT ERRENGcmmrToR nse er]
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 40 of 81

g an investigalide ‘that was  coaducted by, the FBI
and U United Stites Aone ities SO) the Eaitern’ Disict of Pennsylvanian
‘GDPA). On i2/0815, Se VSAO Sr te BDEA Hued t EB declinati j Fetter f

Depart a Alas Di Division, ot hs or FAD se tive interyi

 

 
 
   
 

a. ‘oyun widen
a. ‘During the Feder iivestigation af former P/O Tetirey Walker aid other méeabeis of
the Narcotics Ficld Unit, you voluntarily came forward to the FBI with information, .

A. That's Correct

oO. Did yu se ago ging eset yom i eis you so its Sin

the FBI?
A. Yea”

Q. Whe? ° .
A Sonn 28 M04 as ned nel Ai ope steno

One of the cases that Liciardelio, Walker, aud Reynolds had gener
‘the investigator at thaf time that I was tired of coming down. Thee becanise fy were Te

_ getting complaints and they Were being sued. 1 told'the' ‘ mot that ¥ was bed only
in # back up capecity and was not involved it’ getting’ the probable cause that the arrest
Were being based on. [was contacted inn ly afier leaving IAD from my Sergeant at
the time. His name is Chiester Malknwski. ‘He since has tetiréd. Sgr. MalkGwaki
‘questioned why Iwas at IAD atid he. wanted to know qwhat I was telling TAD. ‘He said,
re Caeser ne? shoot the Squad He was basically lets ine ky wat Td:
said down at IAD. : .

‘Linow that Sgt. Maikowski iold P/O Revaiids aid: BO) Liciardelto what had said at
ae eerie aah et hey ee Ry plas wi hs cold shakes. was
also about that time that ¥/O Liciardello called mea, “Snitih”. oT .

J also told Opt, Lamy McKinney. Ly i och oi oi ied
and warned McKinney about what was going on with Liciardella, ‘Reynolds, ‘and Walker.
1 told brim that some of their jobs were’ shady dnt that they had af it with Sgt.
“Malkowski. . We went on several af their jobs aid things dict seeas right. T told the Cpl,
When 80 0 i Sect he could ride with us, also tld him and wamed bint stay

away from the 3 officers.

‘

     

 

 

 

     
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 41 of 81

About three months after Opl. McKinney had come to the squad and I bad warmed him
about the 3 officars, he went out dinking with them ons night. The Cpl, Soruck up a
conversation with the officers and he asked them how come ii takes other people in the
squad longer to bring in jobs. Fromn that conversation the Cpl. told the officers what [had
told bins wher be first came to the squad. The next day when I returied to work myself
aod my partoers bad aa anguamat with Liciardello and Reynalds sbout what I said about
them. Myself and my partners, P/O Mike Williams and Hany Clahar wer basically
threatened. We were told that they would have our jobs and we were told that they knew

& lot of people.

Gregory and Raymond Randlé filed a lawsui! with the city and } was brought down to the
City Solizitor’s Office, (Jean Durbin). The person 1 spoke to was a female. I told bar that
I conld stand up my part in the case but I could not vouch for any other part af the case. I
told ber I did not want to be # past of their cases and I did not want to be associated with

thee because of the number of lsweuits they were involved in.

On my way back 03 City Hall to punch cut I was called on my Gell phoue by Sgt.
Malkowski, He spoke to me and it wes clear to mo that be had already been notified of
my menting af the City Solicitors Office aad the content of what I had said at the meeting.

After the first case of the Randic’s lawsuit we continaed to bo sued. and I believe another
14 lawsuits were filed. At this point I bad no one else to notify because the Capt. at that
time was Capt. Malkowski and he was the cousin of Sgt. Malkoweki.

So J went down to tbe commissioner's office one day to discusa a ticket my partner got
from a Highway Officer. At that time I spoke to Sgt. Kim Byrd sbout the situation, |

spoke to Kini Byrd and I told ber all of my concems about bow Li ran his own
aera abe tas of as were kept fa thn deck] od ber about the tnfamooa black itr ois bey

referred to in all of their probable cazse. Their probable cause was always the same.
Every case ended the same way with myself and other officers inside of house, holding it,

while Lictaniello went and got a search warrant signed.

I also expressed to Kim Byrd that I wanted to get out of the squad, but shorily after I
spoke to ber Liclartiolio and Reynolds were reanoved from the street, They worked in the
Operations Room and they made just as mmuch overtime as they did while they worked the

I'm not sure of the date but the neat incident i remember was being called ta Federal
Court for the Randle Case. I was named 25 a defendant. I was asked o be the fiest witness
on the stand. I testified to what J knew and I took the opportunity to separate myself from
the others, [ told the judge that I didn’t understend why I was named in the lawsuits and [
gave him ony reasons. The judge not only dismissed me from the Bandle Case but the
other cases against me were dropped. Mike Pilegyi wes the atiomey thet was representing
the Randle’s.

 

_ Ra, #62 ty
IAD 414-1404, P/O Reginald Graham #6214 Page 3

 

 
cb Syd. Me Maly
eyrerd, : -

Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 42 of 81

At that time the judge allowed me w leave the stand and I didn’t have to participate in the
trial at all. As I was leaving the courtroom the other officers frvolved in the lawsuit
looked af me us.if the wanted to kill me, and if they had the chance they would kill me.
After I returned to work things changed af the unit. Cases that | was working were put on
the back burner, These cases Were iny primary cases and something was always more
important then my cases. 1 had several good jobs and | was not recognized for my good
work while Liciardello, Reynalds, and Walker were constantly recognized and pat in for
awards, We did not work together from that point. It was more of an us vs. them

Another development after the Randle Case was that the Sgt, Malkowski mads F/O
Walker ride and work with us. That waz never done before. f felt it was s way for Sgt.
Matknwskd to keep an eye on'us. 1 think thet Walker was there to fish for info end report

back to Malkowski, Liclardello ind Reynolds.

Sometime after the Randle Case and daring the time that Liciardello and Reynolds were
EF the street | worked with P/O Walkey. At that tinse wo had a conversation sbout the
‘Randle Case and he told me to watch myself. He told me that Liciardello and Reynolds
were very upset with me about the Randle Case and all of the othec things that had

Wi warned me @
transpired. PAD Walker ever me ab sake tghophtal Be ts (Kivy ton

After I had the conversation with P/O Walker, [ did become more cautious. I started to
change up my routine and I began to take different routes home after leaving work. I bad
two incidents occur after I spake to P/O Walker, The first was someone punctured all
four of my car tires. The second was all of the windows in my apartment were cracked as
if someone threw rocks at the windows. | did uct report these incidents because J did not
know who to contact because I feared that no matter who | spoke to it would get back to

Liciardello, Reynolds, und Waiker.

L spoke tn Curtis Donglas because he asked me about « case, QQRIRIEIIED that I wes
involved in. He asked me if Liciardello, Reynolds, and Walker could be used on the case.
Ltold him no, I also told him all of my concerms that { mentioned to you ebout them. |
told him that ] wanted to disassociate myself from them. A! the the | was working on a
Federal Case, I liked it that because it got me sway frou Liciardello, Reynolds, and
Walker. And by this time they had slready been returned to atrent duty,

1 was called by Sgt Byrd when Liciardello and Reynolds were put back on the stzeet, The
conversation I felt was to warn me they were coming back and to be careful. She also
gave me the sense that she was told they good guys. 1 felt that everything I told bors
about thezn that nothing was going to be done.

Afier they returned fo the street it seemed as though Sgt. Malkowski was trying to grt
et oe eal he Federal Case that I was working withthe FBI and the DEA. Tras
able with the help of the DEA and the FBI to keep them out of the case. Tt seemed at that
point that I wes Sgt. Malkowski best guy because { was working 2 good case with Federal

Agencies.
Re teuy

    

 

LAD 414-1404, P/O Reginald Graham #6214 Page 4

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 43 of 81

i

Q. Where was Sgt. Kimberly Byrd assigned when you spoke to ber?
A. She wes assigned at the Commissioner's Office in the PAB.

O. In what capacity?
A. She was the Commissioner's Aide.

Q. DDA Curtis Douglas referred you to the FBI, comet?
A. Yes

Q. Did you ever report your cuscems to your supervisors or commanding officer?

A. L had 2 conversation with Lr. Wirted and Sgt ‘Mechan, when they broke up the squad

and separated us. J told them that it might be a problem if P/O Walker transferred to our
Ydid not give them all of the info I knew about P/O Walker because I did not

know who to trast, However I did voice my concerns about P/O Walker, but a few years

later be ended up in out squad.

Q. Jettrey Walker made allegations thet you stole money along with him, Hs specifically
talked about th rockton Rowe joe aa eset You were questioned about
allegations by FBI agents. You initlaly denied ever taking money on a job o:

taking meey from lettrey Walker. ‘You then valantarily agreed to take @ polygraph
exatoination sdeinistered by the FBI regarding those allegations. After the polygraph
indicated you were deceptive, you then told the FBI aboot receiving money from Walker.
Is that correct?

A. Yes. Tha Brockton Road job was my case and the FBI was adopting the case because
we were taking down a whole orgsnization. P/O Walker wes assigned to work this case
by Sgt. Malkowsid. I did sot need him on the case because there. were plenty of others
from other agencies. P/O Walker, I felt.was put there to keep an eye on what J wes doing.
At the time of this job Liciardello and Reynolds were off the street, However, Sgt
Malkowsid gave them evidence chat I recovered from a trash pull and bad them take it to
the lab in attempt to get fingerprints from what J recovered. I felt be did this to try to get

them: in on the case.

 

The “shoebox” case 1 don't have any idea about that. I was never ssked anything about a
shoe box case when I was polygraph.

A vehicle was confiscated during the Brockton Road Job. I had the car transported back
paperwork,

to HO. While the car was being transported | was back at HO doing the
search warrant. When the car arrived at HO the car was searched by P/O Walker, P/O Jett

and P/O Mike Williams. P/Q Jett had jast been detailed in to the unit and be called me on
the phone and told me that P/O Walker had offered him money that was recovered from
the car. P/O Jett told me be refused P/O Walker's offer. I then asked P/O Jett to put P/O
Walker on the phone ami! I told bim off. P/O Walker responded, “I was just playing with
him”. I then told P/O Walker be better bring the money upstairs right now.

I told P/O Walker I didn't care what be did on bis jobs bur this was a Federal job and J

was assigned to the job.
Ro M G2

[AD #14-1404, P/O Reginald Graham #6214 Page 5

 

 
Case 2:19-cv-02649-PD. Document 1 Filed 06/18/19 Page 44 of 81

PA) Walker then brought the money inside. P/O Walker took the money to Sgt
Malkowski’s office. I could not see inside Malkowski’s Office. As soon as the money
was brought into the office Liclardelio and Reynolds went into the office. I did not count
tha money becauss I was not allowed in the office. IH kmocked on the door but no one
answered sa 1 just went back to processing my stuff. However, as a precantion | changed
who the recovering officer of the money was on my PAR's Report. ! made the recovering
officer, Sgt. Malkowaki becanse he counted the money und accepted it from P/O Walkez.
Sgt. Malkowski gave me a total of $32,000.00. I felt that I was being set up hecanse Sgt.
warrant. 1 was also suspect because I did not pnt 2 break down by denomination of the
money thal was recovered. I also asked un FEI agent to come and get the moncy because
I was not comfortable with the money staying there. When the FI counted the monzy
they found that $32,252.00 was recovered. This was differeat from what I was told by
Sgt. Malkewaki and it waa different frou what waa on the search warrant.

Q. Tell me the circumstances surrounding you receiving money from Jeffrey Walker.

A. The creumstances sunounding when P/O Waller gave me an envelope.

bad nathing to do with the Brockion Road Job. ‘That was the focus af FE because they
were going off what P/O Walker had sold them. The time P/O Walker gare me the
envelope at 28° & Passyunk Ave. I was in the Sunoco Station when P/O Walker
approached with the envelope. I believed at the time that I was being set up becanse
erhile 1 was tilling with P/O Walker, lsaw a silver Chevrolet Impala with tinted
windows park in front of the bar across the street-from the pas station. I took the envelope
but 1 never opened it. I thought about the conversation I had with P/O Watker and [felt at
the time no one was going to believe me if I armed this in because of everything that
happened before this. I took the envelope and I threw it in the trash can af the Sunoco
Station.

I felt very nervous when | took the polygraph. I did a preliminary interview with Sgt.
Deacon before taking the polygraph. This upset and alammed me because when be
introduced himself, he said he worked m¢ Narcotics for several yoars and be knew andl
worked with Sgt. Makowski and Lt. Wiried. Sgt. Deacon also said he worked with
several other supervisors that still work there. [f alsa bothered me because I felt that it
was DOW going to get out that I was down at the FBI giving info and peuple back st the
unit would know that [was there.

l was worded about information being leaked because im the past ] was asked by the FBI
to wear & wire against P/O Williams and P/O Clahar. A litle while later I was told by &

former partner that I was atked to do that. T knew there was a leak because that was truce. All|
jets. fa Lael a baat wth Fads THA He = fea « poles po wore oe

Q. Why weren't you truthful to the FBI agents when you were initially asked about
taking and/or receiving moacy from Jeffrey Walker?
A. The FBI focused in on Brockton Road and I vehemently denied ever taking anything

wns that investigation.
RG e214

- rane "

   

# 14-1404, P/O Reginald Graham #6214

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 45 of 81

Q. Did you over take, or receive money from Jethrey Walker, money thal wes ttoovered
from the trunk of « car related to the Brockton Road job?

A. No
Q. Is there anything else you can add to this statement: that has not been eddressed in this

 

I HAVE READ THE FOREGOING STATEMENT CONSISTING OF (7) PAGES AND
IT IS TRUE AND ee the

Anyfie—~

DATE & TIME: 6/a2zf//, L3o0PrA

 

UNIT: /

LAD #14-1404, P/O Reginald Graham #6214 Page?

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 46 of 81

STATEMENT OF: — Iefirey Walkex B/M
DOB: 10/06/63

DATE AND TIME: 06/29/15 @ 9:40

PLACE: William J. Green Federal Building
600 Arch St, 4” Floor

CONCERNING: IAD Control #14-1401
INTERVIEWED BY: Sagi. Gerard J. Deacon #835, LAD
IN THE PRESENCE OF: Sgt. Chester O'Neill #8785, JAD
RECORDED BY: Sgt. Gerard J. Deacon, #835, LAD

T am Sgt. Gerard J, Deacon #835 of the Internal Affairs Division. | will be taking your
statement directly onto the computer.

lem questioning you concerming the information you provided to the FI during a series
of proffer interviews between you, the FHI end the United States Atomey’s Office far
the Eastern District of Pennsylvania. | reviewed those interviews and the following

questions were gleaned from thet.

Q. Tell me about your participation with P/O Reginald Graham in stealing money.
A. We were involved in s search warrant of 3 vehicle from a property an Brockton Road.

The man associated with the vchicle and property was arrested and the property was also
searched. A large ariount of money was found in the trunk of the vehicle and it was takes

into Sgt. Chet Malkowski's office. I found another bag of money in the trunk of the car. ]
took thet money and split it with Reggie. { split the money with Reggie at the back of the
car. We then went up to the office and took the rest of the money up there. That is when
Reggie gave the money to Sgt. Malkowski. Liciardello and Reynolds then went inte
Malkowski’s office and closed the door. I also gave some money to Lou Cujdik, Sr.

Q. Did you give any money to P/O Graham at the Sunoco gas station latec that night?
A. No IT did not.

Q. How much money did you give F/O Graken?

A. E don't remember.

Q. How much money did you give P/O Cupdik?

A. I don't remember.

Q. Do you have any other information regarding P/Q Grabecn and legal activities that

 

“= rs cat hiner — aaa ran

 

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 47 of 81

I

A. There was another time when I took money and split it with P/O Graham. It was a
small amount of money. I don't remember where or when.

Q. Tell me about the Jamaican guy in the 35” District?

A. ft ag am Internal Affairs Job. The job was either Liclardello's or Spicer's. Sgt.
McCloskey was there, By the time me and P/O Norman got there, the guy was “getting
his bails beat off." The guy apparently resisted them. A search warrant was typed up after

the fact.

Q. When did this occur?
A. I don't remember. Lt. Otto was there.

Q. Where did it occur?
A. Can't remember the street, it wes a big apartaient building.

Q. Were you interviewed by Intemal Affairs regarding tus?
A. Don’t remember bat J think I did.

Q. Who was the Internal Affairs investigator?
A. I think it was Sgr. Chilutti,

Q. You spoke about Liciardello divulging the name of an informant. Tell me abou that
A. Liciardelo divulged the identity of an informant to a guy he locked up. Shortly after
the guy got out of jail, the informant was killed. Liciardello bragged to me that the
informant was killed. Reynolds knew about it too.

Q. Where was the job at where was the guy was locked up?

A. It started in North Philadelphia but ended up around 50° Street and Haverford
Avenue, ft happened right before the Kushner job. A light skinned cocky black kid from
4200 Leidy Street was killed. Liciardello locked up a guy with a thick Muslim beard
around SO" and Wesnminster Streets, Liciardello told the guy the kd from 42” Street
gave him up. After that the kid was killed. Liciardello admitted he got the kid killed. He
said that he did it before where someone was killed..

Q. Do you know about any other ones?
A. One in Roxbourgh. It involved? were in a guy's hovse in Roxbourgh
when Liciardello did it. [ dou't know Uf anything ever happened fo the guy.

Q. You spake about « job involving 4 Jamaican male who had o lot of money in a
bowling ball bag. Tell me about that.

A. Tt wns a ted pickup truck that we stopped up the northeast near the expressway. The
job also involved s search of a house off of Roasevelt Blvd. It happened during the first

arrested far having a gua. Betts, Spicer, Norman and Liciardello were in the squad. Car!
Soibbs may have been involved doing the surveillance on the house, The job was given to
ong of the guys by P/O Tim Wade. I think he was a NETS P/O in the 15" at the time.

 

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 48 of 81

When we stopped the red pickup truck we found « bowling bag full of money. Liciardello
told me to hand him $20,000 out of the bag so be could pay his bookie. I gave hint the
money aod kept $5,000 to $8,000 for myself, Liciardello told me Inter that he gave Betts
and Spicer money from the bag too. 1 gave him the money back at G Street. Spicer and
Retts got some money too but I don’t know how much. Licierdello gave them the money
hack at G Street, I think the truck was confiscated and mken to the pound.

Q. Did you witness that?
A. Yes I was there.

Q. Da you know where the house that wag searched was located?
A. In the northeast. Maybe close to the 8° Dist. We stopped the guy right on Roosevelt
Blvd. right before Woodhaven Ru.

Q. You spoke about a job that occurred in 2012 when you were in Sgt Mechan's squad.
You claimed thet Norman took money on the job. ‘Tell me about thal.

A. It was P/O Cleaver's job. It was on the “white side” of south Philadeiphia. Norman
found money on # dresser and gave me $300.06 to $400.00. That was the Calsaka job

where he toak the maney first.

Q. You spoke about a job that you described as a Dominican row house in Northeast
Philadelphis where you and Norman found herom. Tell ate abou that job.

A. It was around 2009 or 2010, We found and tock three or four bundles of heraia.
Norman tock the bundles and geve ther to his people. He later gave me $500 - $1000.

Q. Where was the house in Northeast Philadelphia?
A. It was lower northeast Philadelphia. The job was on the news because of the amount

of heroin.
A. Lbelieve it was Liciardello, but I am not sure. All of the heroin was in the basement in
a hidden compartment im the basement. It had a granite (op.

Q. You spoke about ¢ job that involved a car stop of a female where Liciardello took her
keys, went back to spartment and searched it without & warrant, Teil me about thal.

A. Reynolds and others went back to the apartment too, 1 was out of the loop then and |
stayed and watched the fernale in the car.

Q. When did this occur?

A. Around 2001, The job was in Wynnfield. It was a guy's apartment building. Originally
it was me end Reynolds in the car with the girl. Eventually, me and Reynolds went op

into the epartment with the others.

Q. Who were the others?
A. Sgt. MeCloskey, Lictardello, Spicer and Bet.

 

 

CAD #1401401, Jeffrey Walker siipieneniaganain

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 49 of 81

Q. Where was the apartment?
A. Wynnfield Ave.

Q. Where was the car stop mario?
A. Lam not sure. Might have been on Brynmawr Ave.

Q. Was anything found during the car stop?
A No.

Q. Was Sgt. McCloskey there at the car stop?
A. Yes. Two W/M officers were also there from the district. The job hud to do with pills.

Q. You spoke about a job that occurred in South Philadelphia where a guy came in from
California and 2 large atnount of marijuana was-found. Tall me about that jab,

A. it was a white guy who came ina cab. The team waited for him ta get out of the cab
ard go into the house, We then bum rushed the house. There was a large amount of
marijuana in duffle bags in the house. At one point I went upstairs and Reynolds hollered
at me to go back downstairs but I sew him taking money from a dresser. E41. Otto was
there. After we were doue the search, | was in the car with Liciardello and Reynolds. I
was then told by someone to go get beer so I got out of the car. They gave me moriey for
beer. When I feft in my cor to get beer, J sew Reynolds and Liciardello moving around in
their car and I felt they were xplitting moury that they stole amongst themselves,

{). Did you see where Reynolds put the money?

A. In hia fean pocket.

Q. Are you positive that Reynolds kept moncy from that job or is it just 4 belief that he
did?

A. He took the money and nothing was ever recorded that he took money from that
iocation.

Q. Who else wns there at the job?

A. Lt. Otto, Spicer, Betts, Liciardedlo.

Q. Was Sgt. McCloskey there?

A. l don't remember,

Q. Was Lt Onto there when you brought back beer to headquarters?

A. Yes.

«). Was ke aware you had beer?
A. Yes we would put it in the refrigerator, We always had beer in the refrigerator end

drank it while we did paperwork.

 
 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 50 of 81

©. We always had beer. Sgt. Meehan knew about it too. He and/or Otto would tell us to
Q. Did the supervisors vi drink on duty too? .

A. Yes they did. Sgt. Malkowski did. Lt. Otte a little bere and there. I don't know if Sgt.
Meehan, Sgt McCloskey or Sgt. Gorman did while on duty. Lt. Otto had his own stash in
his office.

Q. You spoke bout the time you took drugs and @ gum ai a hotel job and that Norman had
knowledge of it. Did Norman take anything on that job? .

A. No. We were sull working, He told me to hold onto the drugs until he talked to his
people. I would only hold the drugs for a day and get rid of them. Norman asked me later
what happened to the drugs and I told bim | got rid of them. | kept the gun,

Q. When did that happen’?
A: Around the time we did QqgMFs job we talked about.

Q. Where did it happen’
A. Roosevelt Inn.

Q. Was there a supervisor present on that job?
A. No.

basement’?

 

Q. Is that the gun the FBI recovered fram your
A. Yes

Q. You told the FBI that Liciardello ran a book. Explam that
A. He told me he was taking bets and numbers and be had a book guing. He had a

number of phones.

Q. Did you ever bet with him?

A. No.

Q. Did you witness other officer's place bets with Liciardello?

A. Na.

©. You spoke about a speakeasy operated by Norman. Tell me about that,

A. The name of the club was “The Hole.” It is off of 26" and Ridge in North
Philadelphia. It is adjacent to a community center off of Cecil B Moore Avenue. Norman
was selling liquor out of there without « license. Noman was talicing to Cpl, Jacqueline
Stanford from CWV, and asked her to give him a heads up if there are any PA State
Police investigations on the place.

Nonmnan was there every Friday and Saturday night and be made approximately $3,000 a
night. Hf the police were called there, Norman would climb a set of stairs in the back of
the building that led to a loft (In another baiiding.

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 51 of 81

Q. Describe the building where the speakeasy ix.
A. Maroon colored nondescript with s black fron gate at the pathway in the front.

Q. Did the pathway lead to the building?
A. Yes. That is how it got the name “The Hole.”

Q. How many ties were you there?
A. Once while open and three times when it was closed and they were cleaning up.

Q. Telf me about the security monitor box that Norman took during @ search warrant.

A, it was my job on Wallace Street The guy had a bunch of security camera all
throughout the house. Lt Wixted, P/O Brown, P/O Galaska were there. Sgt. Mecban was
there. I saw it back at Sgt. Meehan’s office Ister. ‘Norman took it out of Sgt. Meahan's
office and took it to his club. It was s big monitor box. Everyone knew that Norman took

‘it out of the house.

Q. Did everyone know Norman took it out of Sgt. Mechan‘s office?
A. No just me and Sgt.” Mechan.

Q. Did Sgt. Meehan know Norman took the box to his club and/or home?
A. No he didn’t know what Norman was going to do with it Only I mew.

Q. Who was the subject of the search warrant?

A. Erie Pratt

Q. is that the job documented under DC# 12-XX-XXXXXXX
A. Ya

Q. What location was the box taken from?
A. The rear bedroom. He had « whole hookup in the rear beiroom.

Q. Did anyone elae see him take the security box?
A. From the house, everyone dic.

Q. Did you ever sex the security box at the club?
A. No, bit T know be had a monitor system in there. I saw that.

Q. Do you have any firsthand knowledge of Norman robbing people accompanied by

someone other than. a police officer?
A. He told me be tried to rob a drug dealer but the guy got awey. He did it with a farnily

meruber, They both acted like they were cops.

Q. You spoke about witnessing P/O Jefizey Galazka steal money. Tell mic about that.
A..On a search warrant I saw Galazka take money from a drawer and stuff some of it
down his pants and then attempt to run out of the room with the rest. Norman yelled to

 

_ —

#14-1401, Jeffrey Walker

 
Case 2:19-cv-02649-PD Document1 Filed.06/18/19 Page 52 of 81

shut the door to stop Galazka from leaving. Norman and Galazka went down stairs and
Norman came back up and gave me come money. I asked whal was up with that Norman
told me they didn't trust me and they wanted to go through him. Norman took a moncy
order on that job but it got destroyed, I think in Norman's washer.

Q. Where was the wartant served 217

A. That wes the on the white side of south Philadeiphie, near the projects off of 76.
Q. Who was the assigned?

A. P/O Cleaver

Q. Was there a supérvisor present?

A. Sgt. Meehan. Sgt. Meehan sprayed a dog with pepper spray. It was a little pit bull
Q. You spoke about a jab where P/O Michel Brown was the assigned. You said tha:
Norman stole between $200 and $400 that be found ina pants pocket that were on the
floor, You received half of the money. Where was the location this warrant at?

A. It may have been on Sloan or Union Street.

Q. When did it happen?
A. Towards the end before | was arrested.

Q, Did anyone ¢ise know about the money?

A. No.

Q. Who was the supervisor present?

A. Lt. Wixted, Sgt. Mechan.

Q. You spoke of seeing Speiser stealing buy money from a job in the 35" District where
the suspect was a janitor in the S™ District. Tell me about that,

A, Lisiardello had to replace the money from money they had taken from the bouse and
photocopy that mioney es if it were the buy money. I saw him do it. The buy money was
lost on the job.

Speiser took money from 2 closet in the guy's house on that job. ‘The sergeant was
standing right there but | don't know if thé sergeant saw him take it. Speiser was mad at
me back at the Post Office.

Q. Haw do you know Speiser stole the money?

A. [saw him. He put it in bis pocket.

Q. Did other officers know Speiser took the money?
A. Yes because f wold Liciardallo he did it.

Q. Where was thar warram served at?
A. Near Germantown Avenue where the neighborhood starts to tum nice.

 

“Page 7

 

IAD #14-1401, jeffrey Walker

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 53 of 81

}

Q. Did a supervisor know that buy moncy disappeared?
A. [don't know.

Q. You spoke about an incident where you and Norman took 2 pounds of marijuana off a
male who worked out of the barbershop at 54* & Woodland. Tell me about that.

A. The guy bad a Suzuki jeep. | found the drags and gave them to Norman. Me and
Norman tock the drugs to north Philly. He walked around the comer and came back and
gave me some money. It was the sams day they did the job near Delaware Avenue. Me
and Norman were with them in south Philadelphia and then we left and then me and
Norman left and did the weed job. Thetr job led to the apartment were they got a lot of

money.

Q. Who are they?
A. Liciardello, Spicer, Betts,

Q. Did you do any paperwork on the weed job?
A. No, I don’t think we did.

Q. What was the guy’s name?
A. I don't know.

Q. Who was your supervisor at the time?

A. Set. McCloskey.

Q. Did he know that you guys were going to Southwent to do 2 weed job?
A. No, be knew we were flosting.

Q. Did anyone talk to you about that job?
A. L received a call from P/O Greg Barber. Barber told mez that he heard we bad taken

some marijuana from someone earlier that day. { denied it.

Q. Where did Greg Barber work?

A. NFU.

Q. Do you know how he found out about the incident?
A. No.

Q). You spoke about Liclardello being called into Captain Werner's office and shortly
thereafter, you, P/O Palmer and Licierdello went to an apartment in Roxborough Tell me
about that.

A, It wes an elderly relative of etther Werner's or Blackburn's who had neighbors who
were drug dealers. We went to the apartment and imocked on the door. Three white guys
wert inside. We grabbed the guys and roughed them up. Liciardello searched the
sparnment and their sports cars.

 

IAD 41-1401. feffrey Walker

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 54 of 81

Q. Where wes the apartment located?
A. Tt was an apartment complex on Henry Avenue.

Q. Was it just the three of you who went fo the apartment?
A. Yes.

Q. Did you have a search warrant?

A. No.

Q. Was anyone arrested?
A. No.

Q. Were any supervisors with you?
A.No, but they knew because they gave us the mission.

A. Wemer, Otte and | am not sure of who else.

Q. When did this happen?
A. [ think Otto was a sergeant ai the time.

  
 

Liclardello’s actions while you were

Q. You spoke about the arrest of ¥
ted under OCH 10-05-000294. Tell me

whiting for » search warrant. The job was

about that. =
A. We were waiting to serve the search warrant end waiting for him to come out of his

house, Liciardello got impetient and threw a brick through QD 's car window.

McCloskey was there and dida’tdo anything. He wanted to make sure that it wasn't in
any what Liclardello did. After the brick wes thrown through the window,

carne out with a gun in his hand. McCloskey told me to put on the paperwork
that the gun was in his waistband. back into bis house and we chased him in.

We then beat him ustif be told us where he put the gun. The guy had 2 Pitt bulls in cages.

Q. Who were all the other officers on the scene?
A. Norman, Spicer, Betis, Liciardellc and other officers came to help with the search

WiHITHNL.

Q, Who beat A |
A. Spicer and Liclardefio, It was in his basement.

Q. Who were the other officers who came?
A. I don't remember.

Q. You spoke about Lictardello stealing money from a motorcycle shop and then
changing his mind and put it on a property recaipt. Tell me about that.

A. | was familiar with the shop because I had taken my bike there to be worked oc.
Liciardello found same moncy in a. car and took it. He shared some with me and

 

 
Case 2:19-cv-02649-PD Document 1 ‘Filed 06/18/19 Page 55 of 81

Reynolds. When we got back to headquarters, there were 15 to 20 Puerto Ricans there

. trying to get the money back. Lickardello made me and Reynolds give the money back
and it was put on a property receipt. The job ‘was originally Liciardello’s but he passed it
on ta me. I then told the guys involved that the money was evidence and was already put
inte the system. J think that the female officer who was killed was associated with the

Q. Officer Isabel Nazario?
A. Yes

Q. Where was the shop located?
A. We did not go to the shop. We stopped the guy when he was driving a car dawn a

street in the 25" District.

Q. How was it associated with the motorcycle shop?
A. The kid was connected to the shop bot we did not go fo the shop. The job was not

connected to the shop.

Q. Was there a supervisor there when the car waa stopped?
A. No,

Q. Who was the supervisor then?
A. Lam mot sure.

Q. Who was the defendant?
A. I don’t remeober, Some Puerto Rican kid.

Q. You spoke sbout a job that was documented under DC# 06-06-005856, where you
took money and spilt it with Licierdello. Teli me about that.

A. I was called to go to the 9 District and meet a prisonc:. The prisoner was giving up
his supplier. Liciardella bad the prisoner call his supplier and told him lo meet him on
Spring Garden Street. When the supplier showed up, Liciardello told the prisoner to call
him and eancel the meet. Liciardello did this eo he could identify the supplier and see

where he lived.

I stayed with the prisoner in the 9 while Liciardello and others went to the supplier's
apartnent. They locked up the supplier when he came out of his apartment and
Liciardello took his keys. Lickardetlo enlled me and told me tw meet him. He gave me the
keys, told me to go to the guy's apartment and fook around. | didn’t have s warrant or
consent but | went to the apartment and found drugs aad money in the freezer. [left the
drugs in the freezer bat took the about $6,000 to $7,000 from the freezer. Lt. Jackson and
other officers arrived at the scene. That's when I gave the keys back to Liciardelio. Llater
split the money with Liciardello and be complained that I ahould have taken more money.

Liciardeilo was in that apartmient before with Lt, Jackson and they already knew what
wad in. there. Liciardello told me where it was and he told me about the money and drags.

 

~ Page 10

TAD #14-140 1, Jeffrey Welker

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 56 of 81

Q. How do you know Lt Jackson was there?
A. Liciardello told me that after the arrested the guy he, Jackson and other officers went

eri at the time?

 

Q. Was Jackson a Hew
A. Yes.

Q. When did it happen’?
A. Maybe 2006. . :

Q. You spoke about persons by the names of QD «xd GD. Teli

me-sbout them. .

nye th a Bartram Village end he was associated with BD. | was

always efter and Reggie Graham told me that (9g wanted to kill me.
was in the FDC also and { wlked to him. Hamm told me that QM told him

Po cil and Reynolds siole $300,000 from him.

T remember the job and it was in 4 conde on Conshohocken Aye. Graham was also
involved in the job, 1 didn't know about money being taken. The group was Sgt.
Malkowski, Liciardello and Reynolds.

Q. You spoke about a job where Bets beat up a Dominican male. Tell me about that.
A, It wag either Liciardetio’s or Spicer’s job. [t was a heroin job near a park, in | think the
15" District, Betts beat the Doaunisan guy badly, The whole squad was there, including

Norman and Lt Otto.

Q. Why did Betts beat the guy?
A. it was Betts, Liciardelio and Spicer who beat the guy, | don't think Norman did |

doo’t know why they beat him. They chased the guy in there. Uniform police carte
because the guy was screaming and someone called 911, The guy was arrested.

Q. Did you sec the guy getting beaten?
A. No, | saw the reguits of the beating. ! was told later who beat him.

O. Was Sgt. McCloskey there?
A. Yea.

Q. When did it happen?
A. I don't remember.

Q. You spoke about a male identified us QIEED who you saw at the FDC. Tell me

about that.

A. I saw him in custody at the FDC and he threw urine at me aa T walked past bis cell.
RID wes angry because he said $100,000 was taken from him when we locked bim up.
] remembered the job. it was in garage in East Division around 2010. There was a pool

 

#14-1401, fefirey Walker

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 57 of 81

table in the garage with a lot of money inside it I did not take any monéy dnd} don’t
know if any micney was taken on that job. Sgt McCloskey, Spicer, Betts and Norman
were also there. The guy was hiding in a whole down a ladder. They were throwing crap
at him to have bim comic out. Liciardello was wring the guy as a source after that.

Q. You spoke about Liciardello beating 4 mele with a 2x4. Tell me about that.
A. I think it wax a white male who ended up cooperating with Liciardella, I don't know

Q. You were shown u phulo of = male identified as QI You said be looked
familiar bur you were not sure {fhe was the male beaten. Is that sccurate?

A. Yes.

Q. You spoke about a job involving a male who was involved in a
pharmacy burglary, lt was investigated by IAD. Tell me about that.

A. { chased the goy onto the roof, Up on the roof be bad nowhere to go. I fought with bim
and beat him up, I saw the squad going into the guy’s apartment on the first floor. Spicer
told me that J needed to say that I saw the guy trying to go into thal apartment, that- way
they had the authority to go into the apartment. For that to happen, the guy had to turn
right on the first floor and turn fight again to get to his apartment. That didn't happen. |
weat along with Spicer and falsely testified te it in court. Sgt. McCloskey and Lt. Ono
were there and both knew I lied about the guy trying.to get into his apartment. We lied to
LAD abut the job. ‘

Q. You spoke about an accident that Spicer wes involved in. Tell me about that.

A. The aceident occurred in Montgomery County just across the line from Philadetphia
Tt was in the parking lot of the Chili’s restaurant neer Conshohocken Avenuc. They
moved it from the parking lot and into the city and surged it near a tree. 1 think it was
Ford Road. We pusbed the car into 8 tree and then called the 19" to do the report. Sgt.
McCloskey waa there when it happened and orchestrated how he wanted it moved fo the

city side.

Q. What did be hit in the parking lot?
A. Into a cement pole in the restaurant parking lot.

 

Q. Did you witness this?
A.Yea,

Q. Who else wis there?
A. Betts, MeCloskey, Liciardello, myself.

Q. You spoke about an incident where Liciardello gave a pnioner heroin while he was in
custody in the 5" District. Tell me abour that

A. We were putting a guy in the §" for overnight end he was getting sick. We took the
heroin from a dealer in the vicinity of Indiana and Mutier Street, near 5” Street. We gave
him the heroiti before we put him in there. He sorted it in the car with us as we were

 

IAD # 14-1401, Jeffrey Walker —

 

“Page 12

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 58 of 81

taking him to the $® District. We picked him up the next moming and took him out to
work with ws.

Q. Who specifically gave the male the heroin?

A. | got the heroin and handed the guy the hero. It was Liciardello’s idea to find a guy
with bervin. [jumped out on the guy and took his heroin. We did oot like up the guy.

Q. Do you know the males name who went to the $° District?
A. No.

O. Was there a supervisor present when the male got the heroin?
A. Na,

Q. You spoke about Liciardello turning a blind eye if people gave him information. Tell

A. He would tell drug dealers that if they gave him jobs, he would ignore what they were

doing, I know he told Gg that.

 

Q. Who was !
A. He was 0 source that Liciardeiio got through euother informant.

©. Do you know the ideatites of other drug dealers that Liciardello gave a pass ta?
A. A big guy a 42™ and Stiles. The guy was huge. Another guy in the 35° were fl giry
had « ber. ,

Q. You spoke about a job that occurred in 2007 or 2008, in the a4 of 28" District where
two houses and cocaine was involved. Teli me about that

A. The dealers were Puerto Rican and cocaine was involved. The kouses were on the
same street and I think it was Liciardello’s job. Norman found a brick of money in the
stove, and he showed it to me. | went and got Liciardelfo and he took the money down
the basement. At some point later, the three of us were in our car. Liciardello then split
the money three ways and split it with me and Norman. Lafer on Norman complained that
the money Liciardello split up was half the size of what he found. I think | got more than
$1,000. Et bappemed at the end of 2007 or beginning of 2008. The one house had « kilo in
it. | think Norman fourid that.

Q, Whose car were you in?
A. The work car. A dark colored Foard Explorer.

Q. Who else was there?
A. The whole squad was working the job but I don't know anyone else got money,

Q. Who was the supervisor there?
A. I don't remember.

   

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 59 of 81

Q. You spoke about a Job that occurred in approximately 2006 on Snyder Avenue, where
you, Reynolds and Liciardello split money that was found. Tel} me about that.

A. We searched the house prior to getting a search warrant. It was just the three bf us.
Reysolds found money on top of the kitchen cabinets. I don’t remember how much it was
but we split the money three ways. We then got a search warrant and the rest of the aqued
joined up to search the house.

Q. Whose house was it?

A. Ic was a white guy involved in some type of a custody dispute. Reynolds or Licinrdello
knew either the husband or wife and had information about the guys drug dealing. ‘The
house appeared to be under renovation.

Q. Do you remember the street?
A. No, it was close to Snyder Avenue.

Q. You spoke about 2 job that you and Norman did in the area of 41° & Ogden Streets.

Tell me about that.
A. We locked up a guy at 34° and Girard Avenue. Me and Norman went ta his bouse and

went in without a warrant. Norman took some of the drugs be found and took them to his
people. Norman Inter gave me some of the money be got for the drugs. A search warrant
was obtained after we took the dregs. Nonman’s people told Norman about the guy and I
did the job.

Q. Who was the assigned?

A. Me.

Q, When did this occur?

A. Maybe. before 2010.

Q. What was the male's name who was arrested?
A. Na.

Q. You spoke abou! Norman losing drugs on a job and Lt. Otto knew about it. Tell me

A. The job was on the 700 block of Union Sweet. Norman lost the drugs that were found.

{It was either powder cocaine or crack cocaine. Ctto was notified that Norman lost the
drugs. Orta then called the DA's office and told them the male was cooperating and we
tet him go. Otto did that to cover up that the drugs were lost.

Q. Who was the assigned on the job?
A. Ewes.

Q. Who else was aware that Norman lost the drugs?
A. The whole squad. A lat of people in the building knew about at.

Q, When did this occur?

 

 
Case 2:19-cv-02649-PD Document.1 Filed 06/18/19 Page 60 of 81

A. Norman did a job earlier that day. If you find a job Norman did, i! was that day.

Q. What was the male's name?

A. I don’t remember.

Q. You spoke about # job you did at $004 Pine Street were SED was arrested.
Tell. me about that.

A, @MEM filed a lawsuit on the job, The ellegations in the lawsuit were not truc. The
investigation wag a good job. But me and Noman did find money in the middie bedroom
and we took about $200 each. Norman found more money in the back. bedroom and
wanted to take it but I said no because Lt. Otto was there.

Q, You spoke about a job where you put 2 gum on a male that you had first encountered at
the CIC. Teli me about that.

A. In was in either 2009 or 2010. Me, Lictartedio and Reynolds were sitting on a wall
outside the CJC. An unknown black male had words with us. Later that day we were in
the area of B and Allegheny Avenue and we saw the same male. We chased him and he
ran into a house. [ had a gun that [ got from another job and put it in the male and arrested
him for it.

Q. What was the guy’s name?
A. 1 don't remember

Q. Where was the house he ran into?
A. Near B & Allegheny but I don’t know the strect.

Q. Did anyone else see you plant the gun on the male?
A. Liciardello and Reynolds.

Q. Did you or anyone else restify against this male?
A. [believe | did.

OQ. What was the outcome?
A. I don*t remember.

Q. When did this happen?
A. Maybe 2009 in the 25" District.

Q. You spoke about going to “washy washy‘s" locations in Chinatown. Tel! me about
thal.

A. They would go to the washy washy’s in Chinatown. One time after they left,
Liciardella was going home and was driving at a high rate of speed. He got stopped by
the police, When he was let go, he continued at 3 high rate of speed, lost control and
crashed. As I undermand it, Liciardello’s wife was on the phone with him questioning
him about where he was at.

   
Case 2:19-cv-02649-PD Document 1,,Filed 06/18/19 Page 61 of 81

Q. How did you find out ubont it?
A. Liciardello told me.

Q. Did you ever witness tiem at the washy washy?
A. No, they always talked about iL

‘Q. Explain what a “washy washy” is.
A. It’s illegal prostitution and gambling parlor.
Q. Who in your squad frequented the parlors?
A. Liciardello, Reynolds, Spicer and Betts.

Q, Did you and/or members of your squad exchange money for sex?
A. I didn't do it but they did because they told me they went there. Liciardello was 8

frequent flicr.

Q. Did you specifically witness this or were you told about it.
A. No [ was told about it

Q. Did members of your aquad do this while on duty?
A. I don't know,

Q. Where were some of the locations they went?
A. One near 11% and Vine with o white door. It is on 11" Street.

Q. You spoke about Liciardello urinating on 2 Quran. Tell me about that.

A. It was a job that happened off of $2 Street near a park. | think it was Car} Stubts’
job. Other black officers were involved in the job. I can't remember who the defendant
was. Licierdello knocked a Quran off of stand and proceeded to urinate on it. [t was near
that park at 52™ and Pine. it was a three story house.

Q. Who were the other officers there?
A. Stubbs, me. I don't know who the supervisor was.

Q. Did you wimesg Liciardello urinate on the Quran?
A. Yes.

Q, Did any other officers witness it?

A. I don’t know

Q. Who was the supervisor there’?
A. Lt Otto was there but he didn’t see it.

O. When did this happen?
A. Maybe late 2009 or early 2010.

   

 
 

Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 62 of 81

A. As we were walking out the door. The guy had it on 2 ace stand.

Q. Did any other officers know whet Liciardello did?

A. Ecan't speak for them.

Q. Did you cver tell anyoue about what Lictandello did?

A. No.

Q. Is there any thing else you can add to this statement that has not been addressed in this
A.Ng.

STATEMENT CONCLUDED: 12:35 PM

1 HAVE READ THE FOREGOING STATEMENT CONSISTING OF (17) PAGES
AND IT {5 TRUE AND CORRECT TO THE BEST OF MY KNOWLEDGE.

 

NAME:

 

DATE & TIME:

 

  

  

(AD 014-1401, feffrey Walker

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 63 of 81

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 64 of 81

~i ef €+

WEA ee $418)
FEDERAL BUREAU OF INVESTIGATION

Oem af aeery basa dOla

REGINAL: CRAHAM (GRAMAK!, 4 Pelice Officer, feiledealphia Police
Departnest [2PO) waa interviewed act the Federai fureau of Taveatiqation
(FAT. 791 Market Street, Philadelphia, Pennsylvania (PA) ) GRASAN ‘was
advlaed of the identities of the interviewing agents and the cature of the
interview. GRAHAM then furttahed the following infereation:

GRAHAM became tavolwed in a driig lnwastigation at Brookten Road
through an investigation on * Ap gon invelved

35 kilos of cocaine and acme guns, wat connected ts n: Ge
ome

   
 
 
 
 
 
 

f orgsafization. Special Agent (84)
Miles, DRA case te GRAHAM about warking together on . She three
eventually joined forces to work the case, According to CAMIAM,

an infersant that. pointed them in -the @iresties of arockton Read. Two
individuals in QB's oxqanization vere Scentitied > ia.
aka, “APPLES,” and CM (SMD. aka, “Toock.~ rhe two were

dteteibutiag atloe of cocaine. ae informant alsa iadisated that thay
were “moving weight" out of Brockten'Reac. GRAHAM knew that i> would

belng cars to Bracktos Boad fro a car “¢aiershigo he Had ia farky. The cars
Would be leaded with kilos of i ane then they would pe caken bark to

had

the car lot.

At the Cime of the Szockton head investigation, GRAHAM’ a aquiagd
cansiated of ALMIGHSO JETT (JETT), BARRY KLEHAS (MLEHAR], MIWE WILLIAMS
(AITLLIAMS)}, KYRA HAWKING {HAWRINS), TONY LICTAASELLO ({LiCTARDELLO) , BarAN
REYNOLGE (BEYNOLOS), JEPFREY WALKER (BALMER and Sergeant CHET MALHOWSEi

[MALEOWSET) .

GRAHAM and the other inveatiqators ebservad a let af téaffic frow
the lecation of Brockton Road. A falr aseunt of survei Llence vas conrdnocted

ptior ta the take down. “Algo, 4 trash poli was conducted in whick they
found kile wrappers and spme other parephartalia. The tavesrigators alse

observed GR (GQ anc GRUBB 2: che property.

GERAKAN chtained a earch warrant for Brockton toad, The search
Warrant was served at night. GRAHAM recalled chat it Was cold. we cadid noc
teeall if it was anowy, although he did recall tt wes anowy the day of the

fash poll. QQgBoclled up in front ef Brockton fead in a blue secdan.

 

wiemmigeces on LA/2ES2013 » Philadelphia, Penngyivante. United States ito Person

ree S84D~PH~102913 ben detes  FE/25/7013

 

 

 

Tite Gira corn qectee core ietions ner otectieiand wf te FEE ee Sar reeerny of Oe PY ert w tema & peo apereey, eed i eam are nee
@ on Geld teatad aenade yar aguaey

cap as

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 65 of 81

VE ie ae ate
1640-8H~107913
interview of Follee Officer Beyinald

Comention PD gf Ghalas oe 21/25/7913 iggy 2 Of €

Bhen he went if, the lights on the secend floor came en. After 6 quick
rlefing, they hit the house GEAMAM thinks the whole aquad was there. He
esuld sot recall if QB ox MED where there. Wren they executed the
Warrant, WALKER wert first. G9 wat pointing « gun. qm dropped the
qan and got on the ground. As the search progreszed, drug paraphernalia waa
found. In an alarms box in the closet. they feend $00 grama of cocaine. tn
the basement, they found 4a ior of kilo wrappers, Ic the garage, a gray
Sedan (Mercury Marauder} way found. The car belsngec to gp. QQ anc
GMB iad born been observed driving it. They ested WBfor the key» to
the wehicle, but were told by gap that the owner was not there. GRAHAM
indicated they knew gaa =5° QOD acayed there and believed

on was supposed bo be coming. GRAHAM tcid MALECWSEI that ne wanted to
cow the car, ao it wea taken toe the squad's office at 7901 Essington

Aver .

 

GEANAN adviand they tiaged I filog that were hidden in the washing
sacthioe. They found out about that such Later.

Afters the vehicle was taken back ta Easingeea Avegue, GAAMAM aut,
about getting | warrant for the Wehicle which intladea tin comiag to a babi
cétmisstener at the Crialne) Surticw Center to get the wartant signed. When
GRAARM ypeturcned to Ksaligton Avenue, he afviaed the sergeant that he bad
the Signed warrant and tive aegarchinog could begin, MALMONSKI sent WALAEA and
JETT down from the aecond fleer to start searching the car. Meanwhile,
GHAMAN wae working on bin PAR for the inveatigaticn . iis he was working,
GRAMAM received’ a call from JETT. JETT tcld GRagAé, he dids't Tika what was
going on and that WALEZS nad offered him seney troe the car. GRAHAM told
JET? co put WALNZA on the phone. GRARAM t51¢ WALEER nat te de fhat en his
job and the money bettinr come upataica. WALKER told GRAHAM be was juat
playing. GRAAAM then told JETT to keep an eye on the bag. GRAHAM deserinad
the bag found in the car with soney in it a@ a red metallic gift bag. Be
gestured that it waa about 16 inches bigh. Stecks of seney were observed in
the kag. WALAEA brought the bag in the office and GeaMEN watched it as it

went into MALKOWSKI's office.

When the bag went iate MALROWEKI's office, LICLABDELLO and REYRoLES
went into the office and the door was abut, GRARAM expected to be tallied
inte the offfce te count it, but he aever wan. As the eoney was being
counted, GRAHAM was finishing up the BAR, At tnis Pein in hie caree:,
GRAMAM had suspicions about the eredibility of LICLABOELIiO, REYSOLSS and
WALKEX. Hecaune of these suspicions, GHARAM made a point of putting on the
PAR that the money seized from the car was counted by WALAOWEX!. MALHOWSa:
waa the one whe gave GRAMAM the aemunt for the property caceint. GRAHAM
thought thet £34,000 waa the approwimete aecunt chat eent on the property

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 66 of 81

FCHRite Ce GO ty
1940-fti- 192513
tntecwiew of Folica Officer Ragiaaid

Comment of GCBRAR voy LLAES/2OLA iggy Def

eR repentant om,

receipt. @hen the money came cut of the ream it wee already wrapped in
evidence bags. According te GRASAM, the way the money count took place was
hot acti progedure. After the moncy wee bagged for evidance it was plared
in A gate that aight. The nest gorning Sexqeant CLERALGO retrieved me
money frov the safe te turn it over to QD Gana catied QRBRB ac

WR sod they case the seut rorning to pick up the money. GRAHAM ntated
that @8MMe knew how GHAHAM felt about the money issue and GRAMAM vanted to
som it on a federal property receipe -

 

GRAHAM tiid sot feel emefortebla about the way Lhat LICTABSELLC and
REYROLES operated. GRARAM noticed that they would always disapgear. GRANAM
included SEAN KELLY end WALEER with LICTARDELLO and SEYHOLC?. GRAHAM
evrentuaily got away from the equad they Were on for about a year and a half
te two yeate, AC one point, BARRY KLEMAS Went over (ce MALEOWSHI ' atuaed and
then GRAHAM came ower. LICTARDELLO, BEYEOLDG AM) WAGEEN were already there.
GRANAM's impression was that WALKER wie « tag-slorg and the eosclie faz
LICTAREELLO. CRANAM never Wing aceund them though.

 

GEASAM mentianedc Bhat attorney BRICHAEL PILESG] (PLLEGGT} eae on the
soney ween he dvet officers datduniing LICTARDELLO abet the way Aiea cages
were written wp. GRAHAM ended up q@tting sued on seeen cases related to
this. For « time, LICTAAD@LLO waa off the astcent, but thee ke evantualiy
went back. According to GRAHAM, when fb broke up the Barcotica Field tinier
(RFC) South, MALBOW SRI S sired atayed Segether aod want to affices a: ¢
Street and Honting Pack Avetue. GRAMAMN went to a aquad at Lith and
Mastgomery. GHAHAM would stiii Kear Stoelea abesdt thelr rage activities.

 

   

Gp until the might of the Brockton Bead job, GRAMAM never nad
wuepicioss about MALKOO SET . However, because of the way the gooey wae
handled, he did. GHAHAN thought they were taking moray, but he didn't dzaw
& conclusion about it that night. He recalled thar the next day, or vary
saen after, LICIARGELLG, REYNOLDS and MALECMSZI cook off ancl went ts thes
casing. The whele squad wag told the three of them were going. At the same
tine, the remainder of Ehe amiad was asalgned to work with Eergeant
METHAN‘« aquad on something alse.

fegarding the Bight of Brockros Bowc, GAHAN taiked co JP? on the
way GU%. JETT told him Se had aade gute 2Li the momey came up ateirca from

the car. GRARAM advised he did mot talk to @ALEER at the end of the sight,

GRAHAM recounted what fa leartied frees FETE abeat WALKER’ s pehavisr.
Apparently, WALELER took Boney frog the bag in the cay apc sald te JETT.
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 67 of 81

PG diia Glew, OFF EG
194D-H-102913
tatecview of Pallte Officer Reginald
Cmaaneming ATES of BLANER

em LEFPSSTSLS page Of &

this {« mine and this da yours. JETT told WALEER, that he didn't know me
aod that Ke (J£TT) could be from Impact. JETT toid GRAMAM that GALEER put

the money back.

After the Brockton Kead situation, GRASAM did aot reach out the
Bistries Attorney’ w Office to voize any Cfmterna, although he ladieated he

told QED and GBB aboot. his concerns.

GRAKAM. did not know how the officers opened the cac the sight of
the search. Be knows that « few days Later, the same car wax seatched and
LICTARBELES found gung in a hidden comparceest

GRAHAM indicated he would tale to Assistant Tistrhet Attorasy
Curtis Sotiglas abouc hla cencesns alscct LICTARDELLG, REYNOLDS arf WALKER .
CEAWAM vase proepeead to call Douglas after LICIARDELLO and the other
gers vere Caken off the etreat iagt year (20121. GRAHAM thouqh« MD

ofr.

GEE wight ve scmecne who was able to provide information about
LICTAADELLA ave the others .

GRAHAM did aet Chisk MALEES was cepebie ef carryang eat Chinga with
et DICTARDELIO and BRETHOLD?.

About two geare age, LINWGOG BORMAN (BI@MAN? ‘old the Captains that
he wanted off of his squad. BOMMAR was tired of going to iaternal affairs
aed believed WALKER was stupid and otill wanted to follew. behind
RICTARDELLO and REYROLDS. SC#MAM got hia tranafer to GRAHAM’ ® spas. ROUMAN
tet it be known he waa Cired of working with WALAEK. Sec SURMAN was
working down on Bagington Avanue, HOAMAN bad a tomestic japue. After that
joecidest, GORMAN stopped Going search warrants. NORMAN's mindset was that
be did not want to get involeed. SOAMAN was on GEARAM‘s squad until just

 

racently.

GRAHAM noted. the difference between fis work and LICTARDELLO.
GRARAM would try to wore longer term {nvestigations whereas LICIARDELLS
would do toba-in a day. and q@at praiged for it. LICTARDELIO and REYSOLOS
wocld be cff-by themscives somewhere sad they woold qet a call free
MALKOWEET gaying they needed te cespend Lo a fouse that LICTARDELLG and
REYROLOS ware working and that the property needed to be secured. GRAMAN
aid they would constantly hear compisinta abou? etwaligg and planting et
evidence ob LICIAROELLO jabs, particularly referring to the fact that you
would haar thia at the Cac.

GRASAM recounted a job that resulted in @ lawrcit. There were four
ar five tenes inwolwed and ather squada aamiated. Apparectiy rhe lawsuit
taguited rom probeble cause Lodicating af imelivides!l wae imeolved mut tr
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 68 of 81

194b~PH-102913
laterwiew of Pulicw Officer Reqlawid

¥

Cuncianicn af 1O- 303 ATSTS/29US ge BT

was Later learned the Individual, samesce in the military, was actually on
cheit bepe at the time, and set where the pronable cause indicated they
were. This waa a case of attorney PILEGT: .

GRAHAM atated that hw did not tame any seney om the Brockton Road
tok, Of any other. GRAHAM kas hed financial problems te the point where he
poved to a two bedroom apartuent after fealiztiag he coold not keep-his
house. GRANAM did not remesher Being offermi woney the frockren Road job by
anybody. GHAMAM did aot talk to LICIANDSELLO ox BETHOLDS at the endef that

Hight .

GRAHAM indicated WALMER has a problem with SERAFAM. Aocording te

GRAHAM, SOPMAN felt bad for WALEXR acd gor him transferred ta GRAHAM’ s
aquad. GAABAN felt 48 ‘hough WALSRE was pushed oa the ayuec. GRAAAM told
WALEER te stop trying to be LICTAAGELLO. When WALASE was on mhe squad with
STUER atul BORMAN, WALEER would go off on Bis own. the sergeadt wouid have
+e cad ®ALEEN and tell him to gen back GRAHAM went and told thre
[ieutenast atd sergeant they needed te get rid of FALEES, but was told they
wate atock with hie... WALHER complained that he was Loging poney of GHANA s
squad and wouid say that they did aet de endugh work. WALRER wouid be cut
getting Jobs og his own, Ome investigation of WALIER's at ISth and Boans
Vernon }aft GRANAM with a bad ftaate. BALMER told GRARAM about his iAterest
is going te Sergeant RENNEDY's aquac and mentioned that they were saking
maney. WALKER had alan heerd thay were getting the VET. SALEEB told GRAHAM
he abauld come aver £6 the squdd witht hig. WALAES Sieg teld GEAHAM that
BETNAN would nor let WALEED de wast Re wanted te ds GRAHAR told WALKER he
vould go over to the ether aquad with hia ahd wrote memes for Bath.
Reweger, GRARAM waa not aerigus about going and bad Ai« mmo wither awn, .
WALKER eventually waa transterres over, but GFARAM waen't. Eventusliy,
vnowledge of GRAWAM's true plan made it back to WALFIR. GRAHAM noted that
he and WALEER etLll talked after that. GRAHAM even noted that he talked to
WALKER at tha Cot for about en hour right before WALEE? was arrested.

Regarding the aight of Brackten Boac. GRAHAM waa not gure Lf airyone

besides JETT and RALFEZER ware aC the car
GRAHAM's ceaction to WALERA’s arrest was that bis tehatiog was
learnat behavior

GRAHAM aise recalled that cight after LICITABDELLD and BFTROLOS were
year [2012], MALROWSE1 called GRAHAM uaiog Facetife. GRAHAS

venchaed lagt
Wee wruintGal beceute MALEONDH1 never

did aet afeawer the call. However, Lf

calied Bim.

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 69 of 81

FOBT flaw. (8-08-12)
1940-FH-102813 |
laterview of Folice Otficer Reginald
Comeiowmcies at een ct ORM me RAPES PITT ge 8 OF

'

GRAHAM soted that there were rumord that Lisutecant OTTO cevered op
things for MALROW@SKI. Alao there were ramets abevt BLACERURS being
connected ta LICIAROELLO.

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 70 of 81

EXHIBIT C —
 

Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 71 of 81

fede they. 20L5-30-08)
FECERAL BUREAD OF INVESTIGATION
DOUTGRARE EXAMIMATION xepcaT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dakin of Birth __ | Soca! Security Mamber | Care File Msn
1ajo-13-03 - 1Ve-80-3771 294 PRO LOTIL
4 201¢-O5-b4 2O14-Gt-21 Initial
Aarrinrey tt ss Dan of ative | Cownierpcssreres Senply Secpwomd or Confirmed. 1" ves
OiVittia, Hare A —— ts . ; 2024-05-77 Kaommanet ie Fevther Te oe FT yng
SRRIEY NAME _ . SSIES EIT
‘| Asgasiatanca {ACgT) oo ° SERIES RESULT CODES
Tteiae: Dr | | NORM Deception tatieated)
— smc | A etic beicnted}
NC clasrey)
Sipritionst: Respcra} »
NR (My Signifiones: Razpecac}

 

 

 

 

 

 

 

 

 

CARE TITLE

JEFFREY WALKER}
REGINALD GHAHAM
PHILADELSUTA POLICE DEPARTHENT

CALE ¢ EXAMINATION SYNOPSIS.
This agent was contacted by 7M1 SA Joasth Haleatrier: in reference to a

police corruption inveatigation, Balteatrier’ provided the following detatla af
the investigation:

Baltestederi ia conducting @ police corruption Livestigation regarding
accuaations of criminal ackivity Sy eambers of the Poiladelphis Police
Gepartsent (PHFD), Narcotics field Unic{Nra). During his investigation
Balteatrieri bss developed FHPO NFU Officer Jeffrey Walker as a cooperating
witness{Cw}. Walker has admitted his involvement in criadna? activity as a sambarz
of NFU. Walkers has provided information and details of his activity in stealing
money and drugs from crime scenes. Walker has aise provided the maxes of
additicnal NYU members that were involved in the criminal activity.

Beltestrierl has aisu been receiving additional informarion from PHFD AFT.
officer Reginald Graham. Graham has worked as.a part. time Task Force officer (Tro)
for the FEI, @nd waa providing valuable (nformacion reqgatding the illegal

activitles of offieers of NFU.

turing proffer interviews of Walter, Walker provided infomation implicating
Graham in the criminal activities of NFU. Suecifieally Walker stated thet on
January 21, 2008, SFU was (avelvead in a narcotics search cf the residence of 7468
@reckton Street, Philadelphia, PA. As part of the search # search warrant was
exacted on a car, Chevrolec Lugina, silwerc in ecsier, that was lecated af che
tedidence. Walker ¢laised that approximately $40,000 dollars was selead during
the s@erch of the car. Park of thy toney wes aplit among the members of NIT,
apweifivcally Walker atated that he gave Grahac 627046,06 froe the search,

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 72 of 81

paltestrieri intervieved Grahas, who denied evar taking any toney er being
offered any money.

Baltestrieni caqdwuted that this examiner provide a polygraph examinatian ta
Sraham to auceactaio if le took aoney from the Brockton Street search.

‘on May 14, 2014, Graham voluntarily came to the office of the FSI,
Philedelpnia. Graham wae interviewed by Balcestcieci and FRI SA dohn Hess. Graham
agreed ca take a polyqreaph examination te prove his innocence -

On May 14, 2014, Grahan was advised of Nias “Miranda Rights". Re atated thar.
he understood them. He waa shown 4 FE-355, "Advice of Rights” form and a PD-328,
“Congent te Interview Kith Polygraph” form. Graham stated that he understood his

rights and sigded both forts.

During the pretest interview Graham stated that he has been a police officer
for many yéats and haa never sCalen anything. He is @ Sescon an Khas chorch and 4
goed family man and father.

Graham ig currently a police officer with HVU and is familiar with the
foliowlag police effloera trom NFU who ace under investigation:

Jeffrey Walker
Themas Liclardello
Linwind Norman
Aryan Reynolds
Chet Ma Lkowstkt

Grahan knews that they are “dirty officers” and steal money fron drug
dealers and crime scenes. Gerakan stated that he avoids working with them, aad ta
not fraendiy with any of thea. He added that they are ail “big hittéere” fa the
FHPD and ace protected by the admininatration.

Th tesponse tc questioning Grahan atated thar he has never stosen anything
as a police officer. Ta additian, no one Has aver offered him money. Graham added
that ali the dirty officers know that he is clean, and would never offer hin

money.

Graham atated that he is familiar with the Brockton Street job because fe
waz the sEfiant on the search warrant. Graham stated, “why would f steal anything
fren that job, it waa my Job.” Graham recalled that meney was secured from the
car and was brought te PHFD St. Malkowski. Malkowski, Reynolds and Liciardelis
went into @ private room te count the money, Graham stated that this was very
gnusual because Graham waa the aftiant, and should have counted the money. Atter
a share period of time Malkxowski emerged from the room, ‘and the money was in an
avidence bag. Malkowski provided Graham with a post-it note, anc stated, "thia 16
how much money was in it.” Grahas «tated that he felt Ibve they had stolen 4

pettien of the goney.
furing this sare Cime Graham received a télephone call from PHED KEU
Alphonso Jett. Jmtt waa guarding the car with Galkar. Jace told Graham that

walker had offered him steien maney from the amarch. Jett refused te take the
money. Graham «tated that he called Walker anc told his not ta do those things on

his jobs.
‘ope Eat 6

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 73 of 81

In tesponke to questioning Graham stated that Waiker did not offer or qive
hin any taney on the Brockton Stenat case. Graham added that Walker never offered
or gayi Graham any toney. Graham hag never been offered, stolen or given any
filegal stolen soney from any police activity.

Graham etated that he Believed that the address was Mrocktoo ead, sor
street. Graham stated that he undergtoad all of the queations amd wowld have no

prébler passing the teat
The following: relevant questions wera agked ducing the examination for Theft
Serias i:

A. Did you steal that monéy from Brockton Read? (Answer: No!
5. Sia you take that money from Welker? (Answer: Na)

During tha post-test interview Graham stated that he bad so idea why he
failed the teat. Graham adamantly stated that he sever stole anything. Grahae
ated that Walker was lying because he wanted credit for his cocpetation,

Grahas stated that he has been overlooked for promotions and commrnadariens
tecause he has been honest op @1) of Hiz fobs. Graham addet thet all che “dirty

officers”, referring to the corrupt officers, teeeived ali the accolades fron

their auperilors.

In regponga te questioning Grabar Stated that coretime bavtore The Brockton
Rosd case, ho was invoived to a large drug/money aeizure. The cage involved
gugpece Testy Scruggs. The Scruggs case led to the case ot Brockton Road. During
the Horuggs caan a showbox full of moiey was recoverad. Approximately one woek
after that case Graham received « telephone call from Walker. S®aiker asked Grabam
to mest hin at a Sunoco Gas atation. Grahas stated that he drove tc the gaa
ntatzon and began Fliling up hia ges tank. Khen Walker arrived he handed Crahan

an envelope and then deove off. Graham stated that Re threw che envelope in tho

trash can at the Sunoeo etetion.
Th gesponse to qusstioning Graham stated that he did fot open the envelope,
and bad ne idee what was in the anvelope. Graben hag mo idea why Walker would

have given him an envelope.

ln rasponse to questioning Graham stated that there was goney in the
antelope, and Graham Assumad it was stolen money ffom the Scruggs 408. Graham
stated that he did not keep the money and threw it in the trash.

Th response to questioning Graham stated that ke lies to this agent bacavss
ha wag afcaid of the repercussions. Ke fele Like no one believed him, and would
agsuze that he wan aa dirty ag [he other officers. Graham ghatec that he has,
never received the respect that other narcotics offiecara got. He never received
soy kOmendations and others received credit for his work. Gtahae added that
Waiker, Liclardello and Boynolda are protected by the “higner ups” in the

admisigetations, and they would nec protect his.

Taga Taf @

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 74 of 81

‘ The teguits of this oxamination are located in the "Examination Regulta”

seetion at the top of thin report.

veqe 4 of 4

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 75 of 81

EXHIBIT D

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 76 of 81

 

 

 

 

 

 

 

 

 

 

 

   

 

Gute | orsarsprt-

 

 

tty [ose apet-

 

 

 

 

 

 

 

 

 

 

Roard President Board Member __Baarl Mimber

 

 

 

  

=e

 

 

 

 

 

 

Deartnent Advocnts Gighsture /dam/oversil recommendation

 

 

| +0 O%-10 Ba, oni
Lb Pee 2 Fe) 3-84 l “924° “10 Cote

[Deputy Comuriscioreer {Sigratare/dute/overl '

 

{ -Ov4F.70 bviler Dips
Ac Cont 3- g-f) f- 028 -to Gus Hey > 01 4G

 

: nian Sigal /dat/ ove

 

fm oeF-/B xh Dek

{- 0%'b-

 

 

 

 

 

eG belmA

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 77 of 81

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

: /
TADS 14-1404
624 [
[Arie ‘Penalty Board President Board Member Board Member Findingy
Geetion | Spc, _ Range Fauting/Penaity _ Finding / Penalty Finding / Penalty prmendation
1005-10 ee Disa Genor yr" 6 busty [parise Ga: “Hy [deswi Gwe / 016 pt
1402-10 ee Diane Gury fse® | heitty/C Guth Acuoh borate / apr egae
] 6. \, - ps “ite!
i, fonty}
[veya - Cin, - Dandie! noticn
Lp ~, Bay 3-day 82a to - thats!
Deputy Commisnioner (Signanure/ date/orverstl reccmsnsnatons)
{-O09./2 feveteg Oe frites
AC Cun ht 3- F- {} /-vaf to i, Ma ir oe & Saspension notice
Police Commanitioner (Gigeature /date/cveral penalty] sent.
jmeot-7O aA Dr Date:
Ly SEN?) poem: cre led |
or, ,

 

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 78 of 81

 

 

Accosed Name

Hodge # 6214

 

 

 

PAO Reginald Graham
DistnetUnit Narcotics Strike Force

 

Payroll 4 220827 Hon # IAD# 14-1404

 

 

Hearing Date 03/08/17

 

 

 

Board Members

 

Capt. John Przepiorka 80
Le Kevin Rice 698
PIO Michaet Lewis #2930

 

 

 

 

Sgt. Chester O'Neill #8785
Special Agent John Hess (FTA)
Pastor Warren. Martin Sr.

Mr. John Dobey

 

FOP Attorney

Conflict Attorney

 

Qawi Abdul-Ranman

 

FOP Representative |

 

 

Seott Bradley

 

 

to

 

 

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 79 of 81

[STATEMENT OF CHARG 7

   
 

 

TAKEN POLICE DEPARTMENT

 

r AND ACTION

 

 

 

TO: POLICE COMMISSIONER

 

 

 

 

ISECTION 1-§026-10 7

farm suns? as
_PIOFF Reginald Graham #6214

ae

ARTICLE | : Conduct Unbecoming

.dlaciplinary action in such matters.
» internal Affairs Investigation # 14-1404 determined that you engaged in criminal

SPECIFICATION :
conduct and commitied thetl while woriing as & police officer In the Narcotics
Paid Unit

WITNESS : Sergeant Gerald Deacon #835, email Atalrs Devision

 

Engaging in any action that constitutes the commission ot # felony o7 a
migdemaanor which carries « potential sentence of more than (1) year.
Engaging In any action that constitutes an intentional victation of
Chapter 39 of the Crimas Cede (relating to Theft and Rolated Offenses).
Algo Includes any action that constitulas the commission of an
equivalent offense in another jurisdiction, state or territory, Neither a
criminal conviction nor the pendancy of criminal charges is necessary fo

 

 

  

 

 
 
  
 

Fro Paine Comeransicre arab fot ie tut’ ty Wal raceerenareiatcn. : fltt7
7] i rma Castey and Waive a Haasing, (Sipnaten 4 Cana) mpl a Hearing (Sigretive & Oxia)
~ AAD ST

 

 

 

 

 

 

ThE Rew. 7200

 

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 80 of 81

 

 

 

 

 

 

 

 
 
 

 

 
 

 

 

 

 

   
 

 

 

 

AND ACTION TAKEN 16-0590
1Q/28/2018.
TO: POLICE COMMISSIONER - a
PK "Narcotics Strike Fores No
nen a Eats UF VACATE WE. LRAGT, EE
220827
[AD#14-1404
ra .
ARTICLE ! : Conduct Unbecoming
SECTION 1-§009-10  : Lying or attempting to deceive regarding a material fact during the
sourse of any Departmental Investigation
SPECIFICATION : intemal Atairs investigabon # 14-1454 determined that you lied during thig
investigation,
WITNESS : Sergeant Gerald Deacon #835, intemal AHairs Division
Trongfer ma may be part of the formal oe
ROE ROED FF CE) GHAR Le
Cagtain Franca Mcltheney #82 \oueeere.
Tae Paro Re Calif SAT tac a Rey he Can Ln +cat)
Ceci, Pay Captains fale § Aeainrnendatins cengwrey 8
Se eee ner bs maps oy Dak rusorenareaben , 4-49-17
Clb Peed Getty and Were a Hearing § (Signatiew & Dam} fSigraew A Dare)
t-/¥ 17

 

 

 

 

 

Teh her SPOS

 
Case 2:19-cv-02649-PD Document1 Filed 06/18/19 Page 81 of 81

 

 

CY GF PHLADELIAGA 18-0590
EMPLOYEE ASSESSMENT POLICE DEPARTMENT 14-03-18

 

 

 

 

TO. POLICE COMMISSIONER

    
 

 

= “Narcotics Field Unit
ahd OF Vaca On, i. LOSE, Ftc.

 

 

 

Per Sgt. Maehan PIO Graham conducted himsel in a professional manner and Is hard working and
bnowledgeable and he would rate him satietactor!y

 

EMPLOYEE'S AIVARDS & COMMENOA TIONS:

 

 

 

 

Frio PBI Discipirary Record, DifPDIOO  PBIAGO-O127 ~ Change 4.70 - Gully - 2 duys

1-§000-10: 10 days to Cimussa!

penaty * "4-§026-16 30 days or Dismissal

Hommand Lave! Discipina may not ba appied. Vacation ime may not be used

 

 

CUANDO OFFICER'S RECOMMENDATIONS: (Godly prone eniy)

 

 

 

 

 

 

 

 

 

 
